Exhibit 10.32

 

 

 

 

 

LOAN AGREEMENT

 

Dated as of July 2, 2012

 

by and between

 

GLENVUE H&R PROPERTY HOLDINGS, LLC,

a Georgia limited liability company,

as Borrower

 

and

 

THE PRIVATEBANK AND TRUST COMPANY,

an Illinois banking corporation,

as Lender

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Page

 

 

 

ARTICLE 1 INCORPORATION AND DEFINITIONS

 

1

1.1.

Incorporation and Definitions

 

1

 

 

 

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES

 

7

2.1.

Representations and Warranties

 

7

2.2.

Continuation of Representations and Warranties

 

12

 

 

 

 

ARTICLE 3 THE LOAN

 

13

3.1.

Agreement to Borrow and Lend

 

13

3.2.

Interest

 

13

3.3.

Principal Payments; Maturity Date; Prepayment

 

14

3.4.

Uniform Commercial Code Matters

 

14

 

 

 

 

ARTICLE 4 LOAN DOCUMENTS

 

15

4.1.

Loan Documents

 

15

4.2.

Interest Rate Protection

 

16

 

 

 

 

ARTICLE 5 CONDITIONS TO LOAN DISBURSEMENTS

 

16

5.1.

Conditions to Loan Opening

 

16

5.2.

Additional Conditions to Loan Opening

 

19

5.3.

Termination of Agreement

 

19

 

 

 

 

ARTICLE 6 PAYMENT OF LOAN EXPENSES

 

20

6.1.

Payment of Loan Expenses at Loan Opening

 

20

 

 

 

 

ARTICLE 7 FURTHER AGREEMENTS OF BORROWER

 

20

7.1.

Mechanics’ Liens, Taxes and Contest Thereof

 

20

7.2.

Fixtures and Personal Property

 

20

7.3.

Insurance Policies

 

20

7.4.

Furnishing Information

 

21

7.5.

Excess Indebtedness

 

22

7.6.

Certain Title Related Matters

 

22

7.7.

Compliance with Laws; Environmental Matters

 

22

7.8.

ERISA Liabilities; Employee Plans

 

23

7.9.

Licensure; Notices of Agency Actions

 

23

7.10.

Project and Facility Accounts and Revenues

 

24

7.11.

Single-Asset Entity; Indebtedness; Distributions

 

24

7.12.

Restrictions on Transfer

 

25

7.13.

Leasing, Operation and Management of Project

 

26

7.14.

Operator Minimum EBITDAR

 

27

7.15.

Operator Fixed Charge Coverage Ratio

 

27

7.16.

Borrower Coverage of Debt Service

 

27

 

i

--------------------------------------------------------------------------------


 

7.17.

Concerning Operator

 

28

7.18.

Capital Expenditures Reserve Account

 

28

7.19.

Security Interest Matters

 

29

7.20.

Further Assurance

 

29

 

 

 

 

ARTICLE 8 CASUALTIES AND CONDEMNATION

 

29

8.1.

Application of Insurance Proceeds and Condemnation Awards

 

29

 

 

 

 

ARTICLE 9 ASSIGNMENTS, SALE AND ENCUMBRANCES

 

29

9.1.

Lender’s Right to Assign

 

29

9.2.

Prohibition of Assignments and Encumbrances by Borrower

 

29

 

 

 

 

ARTICLE 10 EVENTS OF DEFAULT BY BORROWER

 

30

10.1.

Event of Default Defined

 

30

 

 

 

 

ARTICLE 11 LENDER’S REMEDIES UPON EVENT OF DEFAULT

 

32

11.1.

Remedies Conferred upon Lender

 

32

11.2.

Right of Lender to Make Advances to Cure Event of Defaults; Obligatory Advances

 

33

11.3.

Attorneys’ Fees

 

33

11.4.

No Waiver

 

34

11.5.

Default Rate

 

34

 

 

 

 

ARTICLE 12 MISCELLANEOUS

 

34

12.1.

Time is of the Essence

 

34

12.2

Concerning the Operator Loan Documents

 

35

12.3.

Lender’s Determination of Facts; Lender Approvals and Consents

 

36

12.4.

Prior Agreements; No Reliance; Modifications

 

36

12.5.

Disclaimer by Lender

 

36

12.6.

Loan Expenses; Indemnification

 

37

12.7.

Captions

 

37

12.8.

Inconsistent Terms and Partial Invalidity

 

37

12.9.

Gender and Number

 

37

12.10.

Notices

 

38

12.11.

Effect of Agreement

 

38

12.12.

Construction

 

38

12.13.

Governing Law

 

38

12.14.

Litigation Provisions

 

38

12.15.

Counterparts; Electronic Signatures

 

39

12.16.

Customer Identification-USA Patriot Act Notice; OFAC and Bank Secrecy Act

 

39

 

EXHIBITS

 

 

EXHIBIT A

-

THE LAND

EXHIBIT B

-

PERMITTED EXCEPTIONS

EXHIBIT C

-

DIRECT AND INDIRECT OWNERSHIP OF BORROWER

EXHIBIT D

-

INSURANCE REQUIREMENTS

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT dated as of July 2, 2012 (this “Agreement”), is executed by
and between GLENVUE H&R PROPERTY HOLDINGS, LLC, a Georgia limited liability
company (“Borrower”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking
corporation (“Lender”).

 

RECITALS

 

A.            Borrower has contracted to purchase the property described in
Exhibit A attached hereto and the building located thereon, which is designed to
be used as a skilled nursing facility (collectively, the “Project”).

 

B.            Borrower has applied to Lender for the Loan (as hereinafter
defined) to provide mortgage financing for the Project, and Lender is willing to
make the Loan upon the terms and conditions hereinafter set forth.

 

AGREEMENTS

 

In consideration of the mutual representations, warranties, covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE 1

 

INCORPORATION AND DEFINITIONS

 

1.1           Incorporation and Definitions.  The foregoing recitals and all
exhibits hereto are hereby made a part of this Agreement.  The following terms
shall have the following meanings in this Agreement:

 

AdCare:  AdCare Health Systems, Inc., an Ohio corporation.

 

Affiliate:  As to a person or entity, any other person or entity which, directly
or indirectly, Controls, is Controlled by or is under common Control with such
first person or entity.

 

Agreement:  This Loan Agreement by and between Borrower and Lender.

 

Assignment of Rents:  As defined in Section 4.1 hereof.

 

Bank Product Agreements:  Those certain cash management service agreements
entered into from time to time between Borrower and Lender or its Affiliates in
connection with any of the Bank Products.

 

Bank Product Obligations:  All obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower to Lender or its
Affiliates pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of

 

--------------------------------------------------------------------------------


 

money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that Borrower
is obligated to reimburse to Lender as a result of Lender purchasing
participations or executing indemnities or reimbursement obligations with
respect to the Bank Products provided to Borrower pursuant to the Bank Product
Agreements.

 

Bank Products:  Any service or facility extended to Borrower by Lender or its
Affiliates, including, without limitation, (i) deposit accounts, (ii) cash
management services, including, without limitation, controlled disbursement,
lockbox, electronic funds transfers (including, without limitation, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with Lender or its Affiliates,
(iii) debit cards, and (iv) Hedging Agreements.

 

Borrower:  Glenvue H&R Property Holdings, LLC, a Georgia limited liability
company.

 

Capital Expenditures Reserve Account:  The account so designated that is created
in Section 7.18 of this Agreement.

 

Capital Lease:  With respect to any party, a lease of any interest in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible, by such party, as lessee, that is or should be recorded as a
“capital lease” on the financial statements of such party prepared in accordance
with GAAP.

 

Capitalized Lease Obligations:  With respect to any party, all rental
obligations of such party as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such party.

 

Code:  The Uniform Commercial Code of the State of Illinois as from time to time
in effect; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the security interest in any collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Illinois, the term “Code” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions of this Agreement or
the other Loan Documents relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions.

 

Control:  Possession by a person or an entity, directly or indirectly, of the
power to direct or cause the direction of the management and policies of an
entity, whether by contract, ownership of voting securities, membership or
partnership interests or otherwise.

 

Debt Service:  With respect to any party, for any period, the sum of
(i) Interest Charges, plus (ii) all principal payable to a lender in connection
with borrowed money or the deferred purchase price of assets that are treated as
interest in accordance with GAAP, plus (iii) the portion of Capitalized Lease
Obligations with respect to that period that should be treated as principal in
accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

Declarations:  Any documents containing covenants, conditions, restrictions,
easements, operating agreements or the like, which benefit or burden the Land,
or both, whether or not recorded.

 

Deed to Secure Debt:  As defined in Section 4.1 hereof.

 

Default:  When used in reference to this Agreement or any other document, or in
reference to any provision of or obligation under this Agreement or any other
document, the occurrence of an event or the existence of a condition which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default under this Agreement or such other document, as the case may be.

 

Default Rate:  As defined in the Note.

 

Depreciation:  With respect to any party, for any period, the total amounts
added to depreciation, amortization, obsolescence, valuation and other proper
reserves, as reflected on such party’s financial statements for such period and
determined in accordance with GAAP.

 

Distribution:  In the case of any entity with respect to which the term is used,
any of the following: (i) any dividend or distribution of money or property to
any owner of a direct or indirect interest in such entity (each a “Principal”)
or to any Affiliate of any Principal, (ii) any loan or advance to any Principal
or to any Affiliate of any Principal, (iii) any payment of principal or interest
on any indebtedness due to any Principal or to any Affiliate of any Principal,
and (iv) any payment of any fees or other compensation to any Principal or to
any Affiliate of any Principal.

 

EBITDA:  With respect to any party, for any period, the sum for such period of
the following of or payable by such party, as the case may be: (i) Net Income,
plus (ii) Interest Charges, plus (iii) federal and state income taxes, plus
(iv) Depreciation.

 

EBITDAR:  With respect to any party, for any period, the sum for such period of
the following of or payable by such party, as the case may be: (i) Net Income,
plus (ii) Interest Charges, plus (iii) federal and state income taxes, plus
(iv) Depreciation, plus (v) Rental Expense.

 

Employee Plan:  Any pension, stock bonus, employee stock ownership plan,
retirement, profit sharing, deferred compensation, stock option, bonus or other
incentive plan, whether qualified or nonqualified, or any disability, medical,
dental or other health plan, life insurance or other death benefit plan,
vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including, without limitation, those pension, profit-sharing and
retirement plans of Borrower or Operator described from time to time in its
financial statements, and any pension plan, welfare plan, Defined Benefit
Pension Plans (as defined in ERISA) or multi-employer plan, maintained or
administered by Borrower or Operator or to which Borrower or Operator is a
party, or under which Borrower or Operator may have any liability, or by which
Borrower or Operator may be bound.

 

Environmental Indemnity:  As defined in Section 4.1 hereof.

 

3

--------------------------------------------------------------------------------


 

Environmental Laws:  As defined in the Environmental Indemnity.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Event of Default:  The following: (i) when used in reference to this Agreement,
one or more of the events or occurrences referred to in Section 10.1 of this
Agreement; and (ii) when used in reference to any other document, a default or
event of default under such document that has continued after the giving of any
applicable notice and the expiration of any applicable grace or cure periods.

 

Facility:  A skilled nursing facility containing 134 active beds (licensed for
160 beds) known as Glenvue Health and Rehabilitation Center, 721 North Veterans
Boulevard, Glennville, Georgia, which is operated by Operator in the Project.

 

GAAP:  Generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

Gross Revenues:  All income and receipts from all sources, including, without
limitation, with respect to the Project, and in the case of the Project,
including, without limitation, all base rent, additional rent, security deposits
and other amounts paid by tenants of the Project.

 

Guarantors:  Operator and AdCare.

 

Guaranty:  As defined in Section 4.1 hereof.

 

Hazardous Substance:  As defined in the Environmental Indemnity.

 

Hedging Agreements:  The following: (i) any ISDA Master Agreement between
Borrower and Lender or any other provider, (ii) any Schedule to Master Agreement
between Borrower and Lender or any other provider, and (iii) all other
agreements entered into from time to time by Borrower and Lender or any other
provider relating to Hedging Transactions.

 

Hedging Transaction:  Any transaction (including an agreement with respect
thereto) now existing or hereafter entered into between Borrower and Lender or
any other provider which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

4

--------------------------------------------------------------------------------


 

Interest Charges:  With respect to any party, for any period, the sum of:
(i) all interest, charges and related expenses payable with respect to that
period to a lender in connection with borrowed money or the deferred purchase
price of assets that are treated as interest in accordance with GAAP, plus
(ii) the portion of Capitalized Lease Obligations with respect to that period
that should be treated as interest in accordance with GAAP, plus (iii) all
charges paid or payable (without duplication) during that period with respect to
any hedging agreements.

 

Land:  That certain parcel or parcels of real estate legally described in
Exhibit A to this Agreement, together with all improvements presently located
thereon and all easements and other rights appurtenant thereto.

 

Lease:  The Facility Lease dated as of June 19, 2012, by and between Borrower,
as Landlord, and Operator, as Tenant.

 

Legal Requirements:  As to any person or party, the organizational and governing
documents of such person or party, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such person or party or any of its
property or to which such person or party or any of its property is subject.

 

Lender:  The PrivateBank and Trust Company, an Illinois banking corporation.

 

Loan:  The loan to be made pursuant to this Agreement.

 

Loan Amount:  $6,600,000.

 

Loan Documents:  This Agreement, the documents specified in Article 4 hereof and
any other instruments evidencing, securing or guarantying obligations of any
party under the Loan, and any Bank Product Agreements to which Lender or any of
its Affiliates is a party, including, without limitation, any Hedging Agreements
to which Lender is a party.

 

Loan Expenses:  All interest, charges, costs and expenses incurred by Lender in
connection with the Loan, including, but not limited to, (i) interest due on the
Loan and any points, loan fees, service charges, commitment fees or other fees
due to Lender in connection with the Loan; (ii) all title examination, survey,
escrow, filing, search, recording and registration fees and charges; (iii) all
fees and disbursements of architects, engineers and consultants engaged by
Borrower and Lender; (iv) all documentary stamp and other taxes and charges
imposed by law on the issuance or recording of any of the Loan Documents;
(v) all appraisal fees; (vi) all title, casualty, liability, payment,
performance or other insurance or bond premiums; (vii) the cost of a real estate
tax monitoring service; (viii) all reasonable fees and disbursements of legal
counsel engaged by Lender in connection with the Loan, including, without
limitation, counsel engaged in connection with the origination, negotiation,
document preparation, consummation, enforcement or administration of this
Agreement or any of the Loan Documents; and (ix) any amounts required to be paid
by Borrower under this Agreement, the Deed to Secure Debt or any Loan Document
after the occurrence of an Event of Default under this Agreement or any of the
other Loan Documents.

 

Loan Opening:  The first disbursement of Loan Proceeds.

 

5

--------------------------------------------------------------------------------


 

Loan Proceeds:  All amounts advanced as part of the Loan, whether advanced
directly to Borrower or otherwise.

 

Maturity Date:  July 2, 2014.

 

Net Income:  With respect to any party, for any period, the net income (or loss)
of such party for such period as determined in accordance with GAAP, excluding
any gains from dispositions of assets, any extraordinary gains and any gains
from discontinued operations.

 

Note:  As defined in Section 4.1 hereof.

 

Old Operator:  Evans Memorial Hospital Inc., a Georgia corporation.

 

Operations Transfer Agreement:  The Operations Transfer Agreement dated as of
April 3, 2012, by and between Old Operator and Operator, as assignee.

 

Operator:  Glenvue H&R Nursing, LLC, a Georgia limited liability company.

 

Operator Loan:  Any future loan by Lender to Operator, whether to Operator alone
or to Operator and other borrowers.

 

Operator Loan Documents:  All documents at any time evidencing or securing any
Operator Loan, and all as heretofore and hereafter modified, amended, restated,
increased, renewed and extended.

 

Permitted Exceptions:  The title exceptions specified in Exhibit B hereto,
together with such additional exceptions as may be permitted by the express
terms of this Agreement or any of the other Loan Documents.

 

Permitted Substance:  As defined in the Environmental Indemnity.

 

Prohibited Transfer:  As defined in Section 7.12 hereof.

 

Project:  The Land and the building and other improvements located on the Land.

 

Rental Expense:  With respect to any party, for any period, the rental expense
for real estate leased by such party as lessee for such period as determined in
accordance with GAAP.

 

Rental Income:  With respect to any party, for any period, the rental income for
real estate leased by such party as lessor for such period, minus the operating
expenses of such real estate for such period, all as determined in accordance
with GAAP.

 

Required Loan Opening Date:  July 2, 2012.

 

Signing Entity:  Each entity (other than Borrower itself) that appears in the
signature block of Borrower in this Agreement, if any.

 

State:  The state in which the Project is located.

 

6

--------------------------------------------------------------------------------


 

Title Insurance Company:  Chicago Title Insurance Company.

 

Title Insurance Policy:  As defined in Section 5.1 hereof.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1           Representations and Warranties.  To induce Lender to execute and
perform this Agreement, Borrower hereby represents, covenants and warrants to
Lender as follows:

 

(a)           At the Loan Opening and at all times thereafter until the Loan is
paid in full, Borrower will have good and merchantable fee simple title to the
Land, subject only to the Permitted Exceptions.  Borrower has legal power and
authority to encumber and convey the Project.  The Declarations are in full
force and effect and have not been modified or amended.  No Default or Event of
Default under the Declarations on the part of Borrower has occurred and is
continuing.

 

(b)           Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia.  Borrower
has full power and authority to conduct its business as presently conducted, to
own and operate the Project, to enter into this Agreement and to perform all of
its duties and obligations under this Agreement and under the Loan Documents,
all of which has been duly authorized by all necessary Legal Requirements
applicable to Borrower.  Each Signing Entity is duly organized, validly existing
and in good standing under the laws of the State in which it is organized, has
full power and authority to conduct its business as presently conducted and to
execute this Agreement and the other Loan Documents to which Borrower is a party
in the capacity shown in the signature block of Borrower contained in this
Agreement, and such execution has been duly authorized by all necessary Legal
Requirements applicable to such Signing Entity.  Neither Borrower nor any
Guarantor has been convicted of a felony and there are no proceedings or
investigations being conducted involving criminal activities of Borrower or any
Guarantor.  The direct and indirect ownership of Borrower and Operator is as
shown in Exhibit C attached to this Agreement.

 

(c)           Operator is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia.  Operator
has full power and authority to conduct its business as presently conducted, to
lease the Project from Borrower and operate the Facility, and to enter into and
to perform the Guaranty and the other Loan Documents to which it is a party and
to perform all of its duties and obligations thereunder, all of which has been
duly authorized by all necessary Legal Requirements applicable to Operator.

 

(d)           AdCare is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio.  AdCare has full power and
authority to conduct its business as presently conducted and to enter into and
to perform the Guaranty

 

7

--------------------------------------------------------------------------------


 

and the other Loan Documents to which it is a party and to perform all of its
duties and obligations thereunder, all of which has been duly authorized by all
necessary Legal Requirements applicable to AdCare.

 

(e)                                  Borrower and each Guarantor is able to pay
its or his debts as such debts become due, and each has capital sufficient to
carry on its or his respective present businesses and transactions and all
businesses and transactions in which it or he is about to engage.  Neither
Borrower nor any Guarantor (i) is bankrupt or insolvent, (ii) has made an
assignment for the benefit of its or his respective creditors, (iii) has had a
trustee or receiver appointed, (iv) has had any bankruptcy, reorganization or
insolvency proceedings instituted by or against it or him, or (v) shall be
rendered insolvent by its or his execution, delivery or performance of the Loan
Documents or by the transactions contemplated thereunder.  There is no Uniform
Commercial Code financing statement on file that names Borrower or any Guarantor
as debtor and covers any of the collateral for the Loan, and there is no
judgment or tax lien outstanding against Borrower or any Guarantor.

 

(f)                                    This Agreement, the Note, the Deed to
Secure Debt, the other Loan Documents and any other documents and instruments
required to be executed and delivered by Borrower or any Guarantor in connection
with the Loan, when executed and delivered, will constitute the duly authorized,
valid and legally binding obligations of the party required to execute the same
and will be enforceable strictly in accordance with their respective terms
(except to the extent that enforceability may be affected or limited by
applicable bankruptcy, insolvency and other similar debtor relief laws affecting
the enforcement of creditors’ rights generally); and no basis exists for any
claim against Lender under this Agreement, under the Loan Documents or with
respect to the Loan; and enforcement of this Agreement and the Loan Documents is
subject to no defenses of any kind.

 

(g)                                 The execution, delivery and performance of
this Agreement, the Note, the Deed to Secure Debt, the other Loan Documents and
any other documents or instruments to be executed and delivered by Borrower or
any Guarantor pursuant to this Agreement or in connection with the Loan and the
use and occupancy of the Project will not:  (i) violate any Legal Requirements
applicable to Borrower or any Signing Entity, or (ii) conflict with, be
inconsistent with, or result in any breach or default of any of the terms,
covenants, conditions or provisions of any indenture, mortgage, deed of trust,
instrument, document, agreement or contract of any kind to which Borrower, any
Guarantor or any Signing Entity is a party or by which any of them may be
bound.  Neither Borrower, any Guarantor nor any Signing Entity is in default
(without regard to grace or cure periods) under any contract or agreement to
which it is a party, the effect of which default will adversely affect the
performance by Borrower or any Guarantor of its or his obligations pursuant to
and as contemplated by the terms and provisions of this Agreement or the other
Loan Documents.

 

(h)                                 No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or proceeding, or
threatened litigation or proceeding or basis therefor, exists which could (i)
adversely affect the validity or priority of the liens and

 

8

--------------------------------------------------------------------------------


 

security interests granted Lender under the Loan Documents; (ii) materially
adversely affect the ability of Borrower or any Guarantor to perform their
obligations under the Loan Documents; or (iii) constitute a Default or Event of
Default under this Agreement or any of the other Loan Documents.

 

(i)                                     It is a condition of this Agreement and
the Loan that the Project and the use and occupancy of the Project do not
violate or conflict with any applicable law, statute, ordinance, rule,
regulation or order of any kind, including, without limitation, Environmental
Laws, zoning, building, land use, noise abatement, occupational health and
safety or other laws, any building permit or any Declarations, and if a
third-party is required under any Declarations or other documents, to consent to
use or operation of the Project, Borrower has obtained such approval from such
party, and to the best of Borrower’s knowledge, such condition is satisfied.  In
addition, and without limiting the foregoing, Borrower shall (i) ensure that no
person or entity which owns a controlling interest in or otherwise controls
Borrower is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury or included in any Executive
Orders, (ii) not use or permit the use of any Loan Proceeds to violate any of
the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, and (iii) comply with all applicable Bank
Secrecy Act laws and regulations, as amended.

 

(j)                                     Each of the following is a condition of
this Agreement and the Loan:  Except as disclosed in the environmental site
assessments referred to below, the Project has never been used for any
activities which, directly or indirectly, involve the use, generation,
treatment, storage, transportation or disposal of any Hazardous Substances, and
no Hazardous Substances exist on the Project or under the Project or in any
surface waters or groundwaters on or under the Project.  The Project and its
existing and prior uses have at all times complied with all Environmental Laws,
and Borrower has not violated any Environmental Laws.  The environmental site
assessments referred to above are as follows: (i) Phase I Environmental Site
Assessment dated April 25, 2012, prepared by Environmental Corporation of
America, and (ii) Phase II Environmental Site Assessment dated June 21, 2012,
prepared by Environmental Corporation of America.  To the best of Borrower’s
knowledge, each of such conditions is satisfied.

 

(k)                                  There are no facilities on the Project
which are subject to reporting under any State laws or Section 312 of the
Federal Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
Section 11022), and federal regulations promulgated thereunder.  Except as
disclosed in the environmental site assessments referred to above, the Project
does not contain any underground or above ground storage tanks.

 

(l)                                     All financial statements submitted by
Borrower, Operator or any Guarantor to Lender in connection with the Loan are
true and correct in all material respects, have been prepared in accordance with
GAAP consistently applied, and fairly present the respective financial
conditions and results of operations of the entities and persons which are their
subjects.

 

9

--------------------------------------------------------------------------------


 

(m)                               This Agreement and all financial statements,
budgets, schedules, opinions, certificates, confirmations, applications, rent
rolls, affidavits, agreements, and other materials submitted to Lender in
connection with or in furtherance of this Agreement by or on behalf of Borrower,
Operator or any Guarantor fully and fairly state the matters with which they
purport to deal, and neither misstate any material fact nor, separately or in
the aggregate, fail to state any material fact necessary to make the statements
made not misleading in any material respect.

 

(n)                                 The Land is taxed as one or more separate
tax parcels which do not include any property other than the Land.

 

(o)                                 Under applicable law, the Land may be
encumbered, conveyed and otherwise dealt with as a separate legal parcel.

 

(p)                                 All utility and municipal services required
for the construction, occupancy and operation of the Project, including, but not
limited to, water supply, storm and sanitary sewage disposal systems, cable
services, gas, electric and telephone facilities are available for use by and
currently provide service to the Project.

 

(q)                                 Subject to the provisions of Section 7.9(b)
of this Agreement, all governmental permits and licenses required by applicable
law in order for Borrower to own and lease the Project, and for Operator to
operate the Facility, have been validly issued and are in full force.

 

(r)                                    Each of the following is a condition of
this Agreement and the Loan:  The storm and sanitary sewage disposal system,
water system, drainage system and all mechanical systems of the Project comply
with all applicable laws, statutes, ordinances, rules and regulations,
including, without limitation, all Environmental Laws.  The applicable
environmental protection agency, pollution control board and/or other
governmental agencies having jurisdiction of the Project have issued their
permits for the construction, tap-on and operation of those systems.  To the
best of Borrower’s knowledge, each of such conditions is satisfied.

 

(s)                                  It is a condition of this Agreement and the
Loan that all utility, parking, access (including curb-cuts and highway access),
construction, recreational and other permits and easements required for the use
of the Project have been granted and issued, and to the best of Borrower’s
knowledge, such condition is satisfied.

 

(t)                                    With the exception of Permitted
Exceptions, the improvements located on the Land do not encroach upon any
building line, set back line, sideyard line, or any recorded or visible easement
(or other easement of which Borrower is aware or has reason to believe may
exist) which exists with respect to the Project.

 

(u)                                 The Loan, including interest rate, fees and
charges as contemplated hereby, is a “business loan” within the meaning of
subparagraph (1)(c) contained in Section 205/4 of Chapter 815 of the Illinois
Compiled Statutes, as amended.  The Loan is an exempted transaction under the
Truth In Lending Act, 12 U.S.C. §1601 et seq.; and the Loan does not, and when
disbursed will not, violate the provisions of the usury laws of

 

10

--------------------------------------------------------------------------------


 

the State, any consumer credit laws or the usury laws of any state which may
have jurisdiction over this transaction, Borrower or any property securing the
Loan.

 

(v)                                 There are no leases for use or occupancy of
the Project other than the Lease, with the exception of agreements entered into
with residents and occupants in the ordinary course of business of operating the
Facility.

 

(w)                               The Lease is in full force and effect; no
Defaults or Events of Default on the part of Borrower have occurred and are
continuing thereunder; the tenant has no right of set-off against payment of
rent due thereunder; and enforcement of the Lease by Borrower or by Lender
pursuant to an exercise of Lender’s rights under the Assignment of Rents would
be subject to no defenses of any kind. The Operations Transfer Agreement is in
full force and effect and no Defaults or Events of Default on the part of
Operator or Old Operator have occurred and are continuing thereunder.

 

(x)                                   All Employee Plans of Borrower and
Operator meet the minimum funding standards of Section 302 of ERISA and 412 of
the Internal Revenue Code where applicable, and each such Employee Plan that is
intended to be qualified within the meaning of Section 401 of the Internal
Revenue Code of 1986 is qualified.  No withdrawal liability has been incurred
under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate governmental
agencies.  Borrower and Operator have promptly paid and discharged all
obligations and liabilities arising under ERISA of a character which if unpaid
or unperformed might result in the imposition of a lien against any of their
properties or assets.

 

(y)                                 Each of the following is a condition of this
Agreement and the Loan:  There are no strikes, lockouts or other labor disputes
pending or threatened against Borrower or Operator; hours worked by and payment
made to employees of Borrower and Operator have not been in violation of the
Fair Labor Standards Act or any other applicable law; and no unfair labor
practice complaint is pending or threatened against Borrower or Operator before
any governmental authority.  To the best of Borrower’s knowledge, each of such
conditions is satisfied.

 

(z)                                   Subject to the provisions of Section
7.9(b) of this Agreement, the Facility has all necessary licenses, permits and
certifications required by any applicable governmental authority to operate and
maintain a skilled nursing facility therein with its current number of beds in
service, and participates in the Medicare and Medicaid programs.  Operator has
complied with all applicable requirements of the United States of America, the
State of Georgia and all applicable local governments, and of its agencies and
instrumentalities, necessary to operate and maintain the Facility as such a
facility.  All utilities necessary for use, operation and occupancy of the
Project and the Facility are available to the Project and the Facility.  All
requirements for unrestricted use of the Project and the Facility as a skilled
nursing facility under the rules and regulations of the State of Georgia
Department Health and of any other department or agency of the State of Georgia
having jurisdiction over the Project or the Facility have been fulfilled.  All

 

11

--------------------------------------------------------------------------------


 

building, zoning, safety, health, fire, water district, sewerage and
environmental protection agency and any other permits or licenses which are
required by any governmental authority for use, occupancy and operation of the
Project and the Facility as a skilled nursing facility have been obtained and
are maintained in full force and effect.  Neither Borrower, Operator, the
Project, the Facility nor any Guarantor is subject to any corporate integrity
agreement, compliance agreement or other agreement governing the operation of
the Project or the Facility or the operations of Borrower, Operator or any
Guarantor.

 

(w)                               Borrower and Operator are in compliance in all
material respects with all laws, orders, regulations and ordinances of all
federal, foreign, state and local governmental authorities binding upon or
affecting the business, operation or assets of Borrower or Operator.  Neither
Borrower nor Operator: (i) has had a civil monetary penalty assessed against it
under the Social Security Act (the “SSA”) Section 1128(a), other than nominal
amounts for violations which were not of a material nature, (ii) has been
excluded from participation under the Medicare program or under a State health
care program as defined in the SSA Section 1128(h) (“State Health Care
Program”), or (iii) has been convicted (as that term is defined in 42 C.F.R.
Section 1001.2) of any of the following categories of offenses as described in
the SSA Section 1127(a) and (b)(l), (2), (3): (A) criminal offenses relating to
the delivery of an item or service under Medicare or any State Health Care
Program; (B) criminal offenses under federal or state law relating to patient
neglect or abuse in connection with the delivery of a health care item or
service; (C) criminal offenses under federal or state law relating to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or service or
with respect to any act or omission in a program operated by or financed in
whole or in part by any federal, state or local government agency; (D) federal
or state laws relating to the interference with or obstruction of any
investigations into any criminal offense described in (A) through (C) above; or
(E) criminal offenses under federal or state law relating to the unlawful
manufacture, distribution, prescription or dispensing of a controlled
substance.  Without limiting the generality of the foregoing, neither Borrower
nor Operator is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any Medicare or
Medicaid Provider Agreement or other agreement or instrument to which Borrower
or Operator is a party, which default has resulted in, or if not remedied within
any applicable grace period could result in, the revocation, termination,
cancellation or suspension of the Medicare or Medicaid Certification of Borrower
or Operator.

 

2.2                                 Continuation of Representations and
Warranties.  Borrower hereby covenants, warrants and agrees that the
representations and warranties made in Section 2.1 hereof shall be and shall
remain true and correct in all material respects at the time of the Loan Opening
and at all times thereafter so long as any part of the Loan shall remain
outstanding.  Each request for disbursement of Loan Proceeds shall constitute a
reaffirmation that these representations and warranties are true in all material
respects as of the date of such request and will be true in all material
respects on the date of the disbursement.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 3

 

THE LOAN

 

3.1                                 Agreement to Borrow and Lend.

 

(a)                                  On the terms of and subject to the
conditions of this Agreement, Borrower agrees to borrow from Lender, and Lender
agrees to lend to Borrower, an amount not to exceed the Loan Amount.  The
proceeds of the Loan shall be used by Borrower for the purchase of the Project. 
Notwithstanding any other provision of this Agreement, the amount of the Loan
shall not exceed an amount equal to 80% of the “as is” appraised value of the
Project as shown in the appraisal required by this Agreement.

 

(b)                                 The Loan shall be evidenced by the Note
executed by Borrower and shall be secured by the Deed to Secure Debt and the
Assignment of Rents.  The Loan shall be guaranteed by Guarantors pursuant to the
Guaranty, and Borrower and Guarantors shall protect Lender with respect to
environmental matters pursuant to the Environmental Indemnity.  If Lender
extends any Operator Loan to Operator, the Loan shall be secured by the Operator
Loan Documents and the Loan Documents shall secure the Operator Loan; provided,
however, that notwithstanding any other provision of the Loan Documents or the
Operator Loan Documents, (i) if the Loan is repaid at a time when the Operator
Loan is outstanding, and if there is no existing Default or Event of Default
under any of the Operator Loan Documents, the Operator Loan shall no longer be
secured by the liens and encumbrances created under the Loan Documents, and (ii)
if the Operator Loan is repaid and terminated at a time when the Loan is
outstanding, and no there is no existing Default or Event of Default under any
of the Loan Documents, the Loan shall no longer be secured by the liens and
encumbrances created under the Operator Loan Documents.  At any time that Lender
does not have an Operator Loan extended to Operator, the references in this
Agreement and the other Loan Documents to the Operator Loan shall be of no force
or effect.  Nothing contained in this Agreement shall constitute a commitment or
agreement by Lender to extend any Operator Loan to Operator.

 

3.2                                 Interest.  Interest on funds advanced
hereunder shall —

 

(i)                                     From the Loan Opening until the Maturity
Date, accrue at the interest rates provided for in the Note;

 

(ii)                                  Be computed upon advances of the Loan from
and including the date of each advance by Lender to or for the account of
Borrower (whether to an escrow or otherwise), on the basis of a 360-day year and
the actual number of days elapsed in any portion of a month in which interest is
due; and

 

(iii)                               Be paid by Borrower to Lender together with
principal payments, if any, in the manner set forth in the Note.

 

13

--------------------------------------------------------------------------------


 

3.3                                 Principal Payments; Maturity Date;
Prepayment.

 

(a)                                  Prior to the Maturity Date, principal
payments, if any, shall be made as provided in the Note.  The entire principal
balance of the Note and all accrued and unpaid interest thereon shall be due, if
not sooner paid, on the Maturity Date.

 

(b)                                 The Loan may be prepaid prior to the
Maturity Date on the terms and upon payment of the charges and fees set forth in
the Note.

 

3.4                                 Uniform Commercial Code Matters.

 

(a)                                  All references in this Agreement and the
other Loan Documents to the Code are to the Code as from time to time in effect.

 

(b)                                 Borrower represents and warrants to Lender
as follows:

 

(i)                                     The exact legal name of Borrower is as
stated in the first paragraph of this Agreement.

 

(ii)                                  The nature of the Borrower entity and the
State in which it is organized is as stated in the first paragraph of this
Agreement.  The organizational number of Borrower in such State is as follows:
12030304.

 

(iii)                               The address of Borrower’s chief executive
office is the address for notices to Borrower set forth in Section 12.10 of this
Agreement.

 

(iv)                              Borrower has no place of business other than
the chief executive office referred to in (iii) above, at the address for
notices set forth in Section 12.10 of this Agreement, and at the Project in
Glennville, Georgia.

 

(c)                                  Borrower shall not, without not less than
30 days’ prior written notice to Lender, change its legal name, the nature of
the Borrower entity, the State in which it is organized, its organizational
number in the State in which it is organized, if any, the address of its chief
executive office, or the addresses of its other place of business, from those
referred to in paragraph (b) of this Section.

 

(d)                                 Borrower acknowledges that by entering into
the security agreements contained in this Agreement and the other Loan
Documents, Borrower has authorized the filing of financing statements and
amendments under the Code covering the collateral described in such security
agreements, without the signature of Borrower.

 

(e)                                  As additional security for the payment and
performance of all of the obligations Borrower under this Agreement and the
other Loan Documents and all of the obligations of Operator under the Operator
Loan Documents, Borrower hereby grants to Lender a security interest in all
Deposit Accounts (as defined in the Code) from time to time maintained by
Borrower with Lender, all cash and investments from time to time on deposit in
all such Deposit Accounts, and all proceeds of all of the foregoing.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 4

 

LOAN DOCUMENTS

 

4.1                                 Loan Documents.  As a condition precedent to
the Loan Opening, Borrower agrees that it will deliver the following Loan
Documents to Lender at or prior to the Loan Opening, all of which must be
satisfactory to Lender and Lender’s counsel in form, substance and execution:

 

(a)                                  Promissory Note.  A Promissory Note dated
the date hereof (the “Note”), executed by Borrower and made payable to the order
of Lender, in the Loan Amount.

 

(b)                                 Deed to Secure Debt.  A Deed to Secure Debt
and Security Agreement dated as of even date herewith (the “Deed to Secure
Debt”), duly executed by Borrower to and for the benefit of Lender, conveying
good and marketable title to the Land and creating a first lien on the Land to
secure the Note, the Loan and all obligations of Borrower in connection
therewith.

 

(c)                                  Assignment of Rents and Leases.  An
Assignment of Rents and Leases dated as of even date herewith (the “Assignment
of Rents”), duly executed by Borrower to and for the benefit of Lender,
collaterally assigning to Lender all of Borrower’s rents, leases and profits of
the Project as security for the Note, the Loan and all obligations of Borrower
in connection therewith.

 

(d)                                 Financing Statements.  Uniform Commercial
Code Financing Statements as required by Lender to perfect all security
interests granted by this Agreement, the Deed to Secure Debt and the other Loan
Documents.

 

(e)                                  Environmental Indemnity.  An Environmental
Indemnity Agreement dated as of even date herewith (the “Environmental
Indemnity”), executed by Borrower and each Guarantor jointly and severally to
and for the benefit of Lender, indemnifying Lender for all risks, liabilities,
costs and expenses which may be incurred as a result of environmental matters at
the Project.

 

(f)                                    Guaranty.  A Guaranty of Payment and
Performance dated as of even date herewith (the “Guaranty”), executed by each
Guarantor jointly and severally to and for the benefit of Lender, guaranteeing
to Lender the payment and performance of all obligations of Borrower in
connection with the Loan.

 

(g)                                 Collateral Assignments.  Collateral
assignments of such agreements, leases, contracts and other rights or interests
of Borrower with respect to the Project as Lender may reasonably request.

 

(h)                                 Other Loan Documents.  Such other documents
and instruments as further security for the Loan as Lender may reasonably
require.

 

15

--------------------------------------------------------------------------------


 

4.2                                 Interest Rate Protection.

 

(a)                                  Any and all obligations, contingent or
otherwise, whether now existing or hereafter arising, of Borrower arising under
or in connection with all Hedging Transactions and Hedging Agreements to which
Lender is a party shall be secured by all of the collateral for the Loan.

 

(b)                                 As additional security for the payment and
performance of all of the obligations of Borrower under this Agreement and the
other Loan Documents and all of the obligations of Operator under the Operator
Loan Documents, Borrower hereby pledges and assigns to Lender, and grants to
Lender a first lien on and a first priority security interest in, (i) all
Hedging Transactions from time to time entered into by Borrower with Lender or
any other provider, (ii) all contracts from time to time entered into by
Borrower with Lender or any other provider with respect to such Hedging
Transactions, (iii) all amounts from time to time payable to Borrower under such
Hedging Transactions and contracts, and (iv) all proceeds of all of the
foregoing.

 

ARTICLE 5

 

CONDITIONS TO LOAN DISBURSEMENTS

 

5.1                                 Conditions to Loan Opening.  As conditions
precedent to the Loan Opening, (i) Borrower shall satisfy all applicable
conditions and requirements contained in other Sections of this Agreement, and
(ii) Borrower shall furnish the following to Lender at or prior to the Loan
Opening or at such time as is set forth below, all of which must be satisfactory
to Lender and Lender’s counsel in form, content and execution:

 

(a)                                  Title Insurance Policy.  A loan title
insurance policy for the Land, issued on the date of the Loan Opening by the
Title Insurance Company to Lender, in the full amount of the Loan, insuring the
Deed to Secure Debt to be a valid first, prior and paramount lien upon the fee
title to the Project subject only to the Permitted Exceptions, and containing
such endorsements as Lender may require, each in form and substance satisfactory
to Lender (the “Title Insurance Policy”).

 

(b)                                 Survey.  A current plat of survey of the
Land (the “Survey”) which shall (i) be made by a land surveyor licensed in the
State, (ii) be prepared in accordance with the 2011 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, jointly established and adopted
by ALTA and NSPS, (iii) include such Table A Items as Lender shall require, (iv)
be made such that the relative positional accuracy of the Survey does not exceed
that which is specified in the Accuracy Standards as adopted by ALTA and NSPS
and in effect on the date of the Survey, (v) contain a certificate acceptable to
Lender naming Borrower, Lender and the Title Insurance Company, and (v) contain
such additional information as may be required by Lender or the Title Insurance
Company.

 

(c)                                  Insurance Policies.  Evidence satisfactory
to Lender in its reasonable judgment that the insurance coverages required by
Section 7.3 hereof are in force.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Utilities; Licenses; Permits.  Evidence
satisfactory to Lender that —

 

(i)                                     All utility and municipal services
required for the occupancy and operation of the Project are available and
currently servicing the Project;

 

(ii)                                  Subject to the provisions of Section
7.9(b) of this Agreement, all permits, licenses and governmental approvals
required by applicable law to occupy and operate the Project and the Facility
have been issued, are in full force and all fees therefor have been fully paid;

 

(iii)                               The storm and sanitary sewage disposal
system, the water system and all mechanical systems serving the Project comply
with all applicable laws, ordinances, rules and regulations, including
Environmental Laws and the applicable environmental protection agency, pollution
control board and/or other governmental agencies having jurisdiction of the
Project have issued their permits for the operation thereof; and

 

(iv)                              All utility, parking, access (including
curb-cuts and highway access), recreational and other easements and permits
required or, in Lender’s judgment, necessary for the use of the Project have
been granted or issued;

 

which evidence shall include such evidence as Lender shall reasonably request.

 

(e)                                  Environmental Report.  An environmental
site assessment (the “Environmental Report”) prepared at Borrower’s sole cost
and expense by an independent professional environmental consultant approved by
Lender in its sole and absolute discretion.  The Environmental Report shall be
subject to Lender’s approval in its sole and absolute discretion.  If the
Environmental Report reveals contamination or conditions warranting further
investigation in order to establish baseline data, Lender may also require as a
condition to the Loan Opening, in its sole and absolute discretion, a written
report (also referred to herein as the “Environmental Report”) based on
additional testing and investigation in order to define the source and extent of
the contamination or to establish baseline data, as well as to provide relevant
detailed information on the area’s geological and hydrogeological conditions. 
Any additional Environmental Report prepared pursuant to this requirement shall
be subject to Lender’s approval, in its sole and absolute discretion.

 

(f)                                    Appraisal.  An appraisal of the Project
addressed to Lender and satisfactory to Lender, prepared by a certified or
licensed appraiser who is approved by Lender, each in its sole and absolute
discretion, which appraisal must show an “as is” appraised value of the Project
of not less than $8,250,000, such that the Loan Amount will not exceed an amount
equal to 80% of the “as is” appraised value of the Project.

 

(g)                                 Documents of Record.  Copies of all
documents of record which affect the Project, including, without limitation, the
Declarations, and estoppel letters from the other parties thereto covering such
matters as Lender shall reasonably require.

 

17

--------------------------------------------------------------------------------


 

(h)                                 Searches.  A report from the appropriate
filing officers of the state and county in which the Land is located, indicating
that no judgments, tax or other liens, security interests, leases of personalty,
financing statements or other encumbrances (other than Permitted Exceptions and
liens and security interests in favor of Lender) are of record or on file
encumbering any portion of the Land, and that there are no judgments, tax liens,
pending litigation or bankruptcy actions outstanding with respect to Borrower
and Guarantors.

 

(i)                                     Attorney’s Opinion.  An opinion of
counsel to Borrower and Guarantors addressing such issues as Lender may request,
subject to assumptions and qualifications satisfactory to Lender.

 

(j)                                     Organizational Documents. 
Organizational documents, any resolutions required by such documents, and good
standing certificates, for Borrower and the other parties to the Loan Documents,
and for any entities executing Loan Documents on behalf of Borrower or any other
parties to the Loan Documents.

 

(k)                                  Lease.  A copy of the Lease and a lease
subordination agreement with Operator in a form satisfactory to Lender.  In
addition, Borrower shall deposit all security deposits required under the Lease
with Lender in an account in Borrower’s name.

 

(l)                                     Management and Consulting Agreements. 
If Operator has entered into a management or consulting agreement with respect
to the Facility, a copy of such management or consulting agreement and a
subordination agreement from the manager or consultant in a form satisfactory to
Lender.

 

(m)                               Operations Transfer Agreement.  A copy of the
Operations Transfer Agreement, and such agreements between Lender and Old
Operator as Lender shall require.

 

(n)                                 Real Estate Taxes.  Copies of the most
recent real estate tax bills for the Land and evidence satisfactory to Lender
that the Land is separately assessed for real estate taxing purposes.

 

(o)                                 Broker.  Evidence satisfactory to Lender
that all brokers’ commissions or fees due with respect to the Loan or the
Project have been paid in full in cash.

 

(p)                                 Property Condition Report.  A property
condition report prepared at Borrower’s sole cost and expense by an independent
consultant approved by Lender in its sole and absolute discretion, and which
shall be subject to Lender’s approval in its sole and absolute discretion.

 

(q)                                 Operator Loan Documents.  If Lender has
extended the Operator Loan to Operator, copies of the executed Operator Loan
Documents.

 

(r)                                    Additional Documents.  Such other papers
and documents regarding Borrower, the Project or the Facility as Lender may
require.

 

18

--------------------------------------------------------------------------------


 

5.2                                 Additional Conditions to Loan Opening.  The
following are additional conditions precedent to the Loan Opening:

 

(a)                                  Written Request.  Borrower shall have
delivered to Lender a written request for disbursement prepared in such form and
detail, and accompanied by such supporting information and documents, as shall
be strictly satisfactory to Lender.

 

(b)                                 Representations and Warranties.  All
representations and warranties of Borrower contained in this Agreement, the
other Loan Documents and other documents delivered to Lender shall be true and
correct in all material respects as of the date of the Loan Opening.

 

(c)                                  Financial Condition.  There shall be no
material adverse change in the financial condition of Borrower or any Guarantor
as of the date of the Loan Opening.

 

(d)                                 Accounts Set Up with Lender; Capital
Expenditures Reserve Account. Without limitation on the generality of paragraph
(f) below, Borrower and Operator shall have set up all of their respective
operating and other accounts with Lender as required by Section 7.10 of this
Agreement, and Borrower shall have caused the Capital Expenditures Reserve
Account to be established and funded as required by Section 7.18 of this
Agreement.

 

(e)                                  Interest Rate Protection.  Borrower shall
have purchased from a qualified counterparty one or more contracts for interest
rate protection for such portion or all of the Loan as Lender may require, which
contracts shall be in effect for the full term of the Loan and for a rate and
otherwise in form and substance satisfactory to Lender in all respects. Lender
agrees that interest rate protection is not required for the Loan.

 

(f)                                    Operator Cash Equity.  On the date of the
Loan Opening, Operator must have cash equity of not less than $235,0000 on
deposit in one or more accounts at Lender to be used for working capital needs,
as shown on an opening balance sheet of Operator furnished to Lender on the date
of the Loan Opening, without any requirement to keep such amount on deposit if
and to the extent such funds are used by Operator as working capital.  In lieu
of having such cash equity, Operator may have a commitment for an unsecured
working capital loan from AdCare of not less than $235,000, which loan must be
subordinate to the Loan.  The terms and documentation for such loan from AdCare
and the subordination thereof to the Loan shall be subject to the approval of
Lender.

 

(g)                                 No Default or Event of Default.  No Default
or Event of Default under this Agreement or under any other Loan Document, or if
the Operator Loan has been extended by Lender to Operator, under any Operator
Loan Document, shall have occurred and be continuing as of the date of the Loan
Opening.

 

5.3                                 Termination of Agreement.  Borrower agrees
that all conditions precedent to the Loan Opening will be complied with on or
prior to the Required Loan Opening Date.  If all of the conditions precedent to
the Loan Opening hereunder shall not have been performed on or before the
Required Loan Opening Date, Lender, at its option at any time thereafter and
prior to

 

19

--------------------------------------------------------------------------------


 

the Loan Opening, may terminate this Agreement and all of its obligations
hereunder by giving a written notice of termination to Borrower.  In the event
of such termination, Borrower shall pay all Loan Expenses which have accrued or
been charged as of the date of such termination.

 

ARTICLE 6

 

PAYMENT OF LOAN EXPENSES

 

6.1                                 Payment of Loan Expenses at Loan Opening. 
At the Loan Opening, Lender may pay from Loan Proceeds all Loan Expenses, to the
extent the same have not been previously paid.

 

ARTICLE 7

 

FURTHER AGREEMENTS OF BORROWER

 

7.1                                 Mechanics’ Liens, Taxes and Contest
Thereof.  Borrower agrees that it will not suffer or permit any mechanics’ lien
claims to be filed or otherwise asserted against the Project and will promptly
discharge the same in case of the filing of any claims for lien or proceedings
for the enforcement thereof, and will pay all special assessments which have
been placed in collection and all real estate taxes and assessments of every
kind (regardless of whether the same are payable in installments) upon the
Project, before the same become delinquent; provided, however, that Borrower
shall have the right to contest in good faith and with reasonable diligence the
validity of any such lien, claim, tax or assessment if the right to contest such
matters is expressly granted in the Deed to Secure Debt.  If Borrower shall fail
promptly either to discharge or to contest claims, taxes or assessments asserted
or give security or indemnity in the manner provided in the Deed to Secure Debt,
or having commenced to contest the same, and having given such security or
indemnity shall fail to prosecute such contest with diligence, or to maintain
such indemnity or security so required by the Deed to Secure Debt, or upon the
adverse conclusion of any such contest, to cause any judgment or decree to be
satisfied and lien to be released, then and in any such event Lender may, at its
election (but shall not be required to), procure the release and discharge of
any such claim and any judgment or decree thereon and, further, in its sole
discretion, effect any settlement or compromise of the same.  Any amounts so
expended by Lender, including premiums paid or security furnished in connection
with the issuance of any surety bonds, shall be deemed to constitute
disbursement of Loan Proceeds hereunder.  In settling, compromising, discharging
or providing indemnity or security for any claim for lien, tax or assessment,
Lender shall not be required to inquire into the validity or amount thereof.

 

7.2                                 Fixtures and Personal Property.  Except for
a security interest granted to Lender, Borrower agrees that all of the personal
property, fixtures, attachments, furnishings and equipment delivered in
connection with the construction, equipping or operation of the Project will be
kept free and clear of all chattel mortgages, vendor’s liens, and all other
liens, claims, encumbrances and security interests whatsoever, and that Borrower
will be the absolute owner of said personal property, fixtures, attachments and
equipment, subject to the rights of Operator

 

20

--------------------------------------------------------------------------------


 

under the Lease.  Borrower, on request, shall furnish Lender with satisfactory
evidence of such ownership, and of the terms of purchase and payment therefor.

 

7.3                                 Insurance Policies.  Borrower shall, at its
expense, during the term of this Agreement, procure and keep in force, or cause
to be procured and kept in force by Operator, the insurance coverages described
in Exhibit D attached to this Agreement and conforming to the insurance
requirements contained in the Deed to Secure Debt, and in addition thereto,
professional liability insurance covering the operations in the Project in such
amounts and with such deductibles as shall be approved by Lender.  In addition,
all insurance shall be in form, content and amounts approved by Lender and
written by an insurance company or companies licensed to do business in the
state in which the Project is located and domiciled in the United States or a
governmental agency or instrumentality approved by Lender.  The policies for
such insurance shall have attached thereto standard mortgagee clauses in favor
of and permitting Lender to collect any and all proceeds payable thereunder and
shall include a 30 day (except for nonpayment of premium, in which case, a 10
day) notice of cancellation clause in favor of Lender.  All policies or
certificates of insurance shall be delivered to and held by Lender as further
security for the payment of the Note and any other obligations arising under the
Loan Documents, with evidence of renewal coverage delivered to Lender at least
30 days before the expiration date of any policy.

 

7.4                                 Furnishing Information.

 

(a)                                  Borrower shall promptly supply Lender with
such information concerning its assets, liabilities and affairs, and the assets,
liabilities and affairs of Guarantors, as Lender may reasonably request from
time to time hereafter; which shall include:

 

(i)                                     Without necessity of any request by
Lender, as soon as available and in no event later than 120 days after the end
of each fiscal year, annual financial statements of Borrower showing the results
of operations of the Project and consisting of a balance sheet, statement of
income and expense and statement of cash flows, prepared in accordance with
GAAP, and certified by an officer of Borrower.

 

(ii)                                  Until such time as subparagraph (iii)
below becomes effective, without necessity of any request by Lender, as soon as
available and in no event later than 30 days after the end of each calendar
month, financial statements of Operator showing the results of operations of the
Facility and consisting of a balance sheet, statement of income and expense and
statement of payor mix, prepared in accordance with GAAP, and certified by an
officer of Operator.

 

(iii)                               Effective for the first fiscal quarter as of
which the ratio calculated under Sections 7.14 of this Agreement has been not
less that 1.50 to 1.0 for two consecutive fiscal quarters, and for each fiscal
quarter thereafter, without necessity of any request by Lender, as soon as
available and in no event later than 45 days after the end of each fiscal
quarter, financial statements of Operator showing the results of operations of
the Facility and consisting of a balance sheet, statement of income and expense
and statement of payor mix, prepared in accordance with GAAP, and certified by
an officer of Operator.

 

21

--------------------------------------------------------------------------------


 

(iv)                              Without necessity of any request by Lender, as
soon as available and in no event later than 120 days after the end of each
fiscal year, annual financial statements of Operator showing the results of
operations of the Facility and consisting of a balance sheet, statement of
income and expense, statement of cash flows and statement of payor mix, prepared
in accordance with GAAP, and certified by an officer of Operator, and
accompanied by a review report of a firm of independent certified public
accountants acceptable to Lender.

 

(iv)                              Without necessity of any request by Lender, as
soon as available and in no event later than 120 days after the end of each
fiscal year, annual financial statements of AdCare, consisting of a balance
sheet, statement of income and expense and statement of cash flows, prepared in
accordance with GAAP, and certified by an officer of AdCAre, and accompanied by
an audit report of a firm of independent certified public accountants acceptable
to Lender.

 

(v)                                 Without necessity of any request by Lender,
not later than 45 days after the end of each fiscal quarter, a duly completed
compliance certificate, dated as of the date of submission and certified as true
and correct by appropriate officers of Borrower and Operator, containing a
computation of each of the financial covenants set forth in Sections 7.14, 7.15,
7.16 and 7.17 hereof, and stating that Borrower has not become aware of any
Default or Event of Default under this Agreement or any of the other Loan
Documents that has occurred and is continuing or, if there is any such Default
or Event of Default describing it and the steps, if any, being taken to cure it.

 

(b)                                 Borrower shall promptly notify Lender of any
condition or event which constitutes a Default or Event of Default under this
Agreement or any of the other Loan Documents, and of any material adverse change
in the financial condition of Borrower or any Guarantor.

 

(c)                                  It is a condition of this Agreement and the
Loan that Borrower and Operator shall each maintain a standard and modern system
of accounting in accordance with GAAP consistently applied.

 

(d)                                 It is a condition of this Agreement and the
Loan that Borrower and Operator shall each permit Lender or any of its agents or
representatives to have access to and to examine all books and records regarding
the Project and the Facility at any time or times hereafter upon reasonable
prior notice during business hours.

 

(e)                                  It is a condition of this Agreement and the
Loan that Borrower and Operator shall each permit Lender to copy and make
abstracts from any and all of said books and records.

 

7.5                                 Excess Indebtedness.  Borrower agrees to pay
to Lender on demand the amount by which the indebtedness hereunder, at any time,
may exceed the Loan Amount.

 

7.6                                 Certain Title Related Matters.

 

(a)                                  Borrower shall comply with all recorded or
other covenants affecting the Project, including, without limitation, the
Declarations.  Borrower shall not record or permit to be

 

22

--------------------------------------------------------------------------------


 

recorded any document, instrument, agreement or other writing against the Land
other than Permitted Exceptions.

 

(b)                                 Borrower shall at all times duly perform and
observe all of the terms, provisions, conditions and agreements on its part to
be performed and observed under the Declarations, and shall not suffer or permit
any Default or Event or Default on the part of Borrower to exist thereunder, and
shall not agree or consent to, or suffer or permit, any modification, amendment
or termination thereof without the prior written consent of Lender.  Borrower
shall promptly furnish to Lender copies of all notices of default and other
material documents and communications sent or received by Borrower under or
relating to any Declaration.

 

(c)                                  Borrower shall cause the Project to be
taxed as one or more separate tax parcels which do not include any property
other than the Project.

 

(d)                                 Borrower shall ensure that under applicable
law, the Project may be encumbered, conveyed and otherwise dealt with as a
separate legal parcel.

 

7.7                                 Compliance with Laws; Environmental
Matters.  Each of the following is a condition of this Agreement and the Loan:

 

(a)                                  Borrower and Operator shall comply, in all
respects, including the conduct of their business and operations and the use of
their properties and assets, with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, including without limitation,
Environmental Laws, Titles XVIII and XIX of the Social Security Act, Medicare
Regulations, Medicaid Regulations, and all laws, rules and regulations of any
governmental authorities pertaining to the licensing of professional and other
health care providers.

 

(b)                                 With the exception of Permitted Substances,
the Project will not be used, for any activities which, directly or indirectly,
involve the use, generation, treatment, storage, transportation or disposal of
any Hazardous Substances, and no Hazardous Substances will exist on the Project
or under the Project or in any surface waters or groundwaters on or under the
Project.  The Project and its existing and future uses will comply with all
Environmental Laws, and Borrower and Operator will not violate any Environmental
Laws.

 

7.8                                 ERISA Liabilities; Employee Plans.  It is a
condition of this Agreement and the Loan that Borrower and Operator shall (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to Borrower or Operator;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by Borrower or Operator of any notice concerning the imposition of any
withdrawal liability or of the institution of any proceeding or other action
which may result in the termination of any such Employee Plans or the
appointment of a trustee

 

23

--------------------------------------------------------------------------------


 

to administer such Employee Plans; (v) promptly advise Lender of the occurrence
of any “Reportable Event” or “Prohibited Transaction” (as such terms are defined
in ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.

 

7.9                                 Licensure; Notices of Agency Actions.  The
following are conditions of this Agreement and the Loan:

 

(a)                                  Subject to the provisions of paragraph (b)
of this Section, Operator shall be fully qualified by all necessary permits,
licenses, certifications, accreditations and qualifications and shall be in
compliance with all annual filing requirements of all regulatory authorities.

 

(b)                                 The State of Georgia licenses for the
operation of the Facility and the Medicare and Medicaid certifications for the
Facility are currently held by Old Operator.  It is a condition of this
Agreement and the Loan that within a period of 90 days after the date of this
Agreement, Operator shall have obtained a State of Georgia license for the
Facility in the name of Operator, and that within a period of 180 days after the
date of this Agreement, Operator shall have obtained Medicare and Medicaid
certifications for the Facility.  Pending the receipt of such license and
Medicare and Medicaid certifications by Operator, (i) Old Operator shall retain
the existing license and Medicare and Medicaid certifications for the Facility,
and (ii) Operator shall operate the Facility under the license and Medicare and
Medicaid certifications of Old Operator under the Operations Transfer
Agreement.  Upon the issuance of the license and Medicare and Medicaid
certifications to Operator, the arrangements described above under the
Operations Transfer Agreement shall terminate and Operator shall thereafter
operate the Facility under its own license and Medicare and Medicaid
certifications.

 

(c)                                  Borrower and Operator shall within five
days after receipt, furnish to Lender copies of all adverse notices from any
licensing, certifying, regulatory, reimbursing or other agency which has
jurisdiction over the Project or the Facility or over any license, permit or
approval under which the Project or the Facility operates, and if Borrower or
Operator becomes aware that any such notice is to be forthcoming before receipt
thereof, it shall promptly inform Lender thereof.

 

7.10                           Project and Facility Accounts and Revenues.

 

(a)                                  It is a condition of this Agreement and the
Loan that Borrower and Operator shall each set up and maintain all of their
respective operating accounts and other accounts related to the Project and the
Facility with Lender, shall deposit all of their respective income and receipts
promptly upon receipt in such accounts, and shall maintain all of their
respective cash and investments on deposit in deposit accounts with Lender.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall deposit all Gross Revenues
promptly upon receipt thereof, into a bank account or accounts maintained by
Borrower with Lender.  As additional security for the payment and performance of
all of the obligations of Borrower under this Agreement and the other Loan
Documents and all of the obligations of Operator under the Operator Loan
Documents, Borrower hereby pledges and assigns to Lender, and grants to Lender a
first lien on and a first priority security interest in, the Gross Revenues, all
of Borrower’s present and future Accounts (as defined in the Code), and the
proceeds of all of the foregoing.

 

7.11                           Single-Asset Entity; Indebtedness; Distributions.

 

(a)                                  Borrower shall not at any time own any
asset or property other than the Project and property related thereto, and shall
not at any time engage in any business other than the ownership, development,
construction, leasing and operation of the Project.  The articles of
organization and operating agreement of Borrower shall not be modified or
amended, nor shall any member of Borrower be released or discharged from its,
his or her obligations under the operating agreement of Borrower.

 

(b)                                 Borrower shall not at any time have
outstanding any indebtedness or obligations, secured or unsecured, direct or
indirect, absolute or contingent, including any guaranty, other than the
following: (i) obligations to Lender; (ii) obligations under interest rate
protection agreements to which Lender is a party; (iii) obligations, other than
borrowings, incurred in the ordinary course of the ownership and operation of
the Project; and (iv) obligations under the Lease.

 

(c)                                  Borrower shall not at any time make any
Distribution in violation of any of the following provisions:

 

(i)                                     Borrower shall not, directly or
indirectly, at any time make any Distribution if any Default or Event of Default
has occurred and is continuing under this Agreement or any of the other Loan
Documents.

 

(ii)                                  Borrower shall not, directly or
indirectly, at any time make any Distribution that would cause Borrower’s cash
and cash equivalents remaining after such Distribution to be less than an amount
equal to the aggregate of (i) the total amount of the security and other
deposits received by Borrower from tenants of the Project, (ii) the total amount
of accrued but unpaid real estate taxes on the Project, based on the last full
year tax bill or bills received by Borrower, minus any amount held in a real
estate tax escrow by Lender, and (iii) a reasonable working capital reserve.

 

(iii)                               Borrower shall not, directly or indirectly,
at any time make any Distribution prior time that Operator has achieved a debt
service coverage ratio calculated in accordance with Section 7.14 of this
Agreement for two consecutive fiscal quarters ending on or after September 30,
2012, and Borrower has delivered to Lender financial statements and compliance
certificates as required by Section 7.4 of this Agreement demonstrating that
such ratios have been achieved.

 

(iv)                              After the condition set forth in subparagraph
(iii) above has been satisfied, Borrower shall not, directly or indirectly, at
any time make any Distribution unless the

 

25

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” (as defined below) for the Test Period (as defined
below) was not less than 1.05 to 1.00.  For such purpose, the term “Test Period”
shall mean (A) until the Loan has been outstanding for 12 full calendar months,
the period commencing on the date of this Agreement and ending on the last day
of the fiscal quarter immediately preceding the date of a Distribution, and (B)
thereafter, the 12-month period ending on the last day of the fiscal quarter
immediately preceding the date of a Distribution.

 

For purposes of this paragraph, the term “Fixed Charge Coverage Ratio” shall
mean, for any period, the ratio of —

 

(i)                                     the amount of EBITDAR for Operator for
such quarter, to

 

(ii)                                  the sum of the amounts of the following
for Operator for such period: (A) Debt Service, plus (B) Rental Expense, plus
(C) Distributions, other than any amounts which were treated as an expense for
accounting purposes.

 

Notwithstanding the definition of the term Net Income in Section 1.1 of this
Agreement, the Net Income for Operator used in calculating EBITDAR of Operator
for the purpose of this paragraph for any period, shall be computed by taking
into account an annual capital expenditures reserve allowance of $350 per
licensed bed in the Facility.  For the avoidance of doubt, unlike Section 7.14
hereof, the Net Income for Operator used in calculating EBITDAR of Operator for
the purpose of this paragraph for any period shall be computed by taking into
account Operator’s actual management fees for such period only and not taking
into account any imputed management fees.

 

7.12                           Restrictions on Transfer.

 

(a)                                  Borrower shall not effect, suffer or permit
any Prohibited Transfer.  Any conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest or other encumbrance or alienation (or any
agreement to do any of the foregoing) of any of the following properties or
interests shall constitute a “Prohibited Transfer”:

 

(i)                                     The Project or any part thereof or
interest therein, excepting only sales or other dispositions of collateral for
the Loan no longer useful in connection with the operation of the Project,
provided that prior to the sale or other disposition thereof, such collateral
has been replaced by collateral of at least equal value and utility and which is
subject to the lien of the Deed to Secure Debt with the same priority as with
respect to the original collateral;

 

(ii)                                  Any shares of capital stock of a corporate
Borrower, or a corporation which is a direct or indirect owner of an ownership
interest in Borrower (other than the shares of capital stock of a corporate
trustee or a corporation whose stock is publicly traded on a national securities
exchange or on the National Association of Securities Dealers’ Automated
Quotation System);

 

26

--------------------------------------------------------------------------------


 

(iii)                               All or any part of the membership interests
in a limited liability company Borrower, or a limited liability company which is
a direct or indirect owner of an ownership interest in Borrower;

 

(iv)                              All or any part of the general partner or the
limited partner interest, as the case may be, of a partnership or limited
partnership Borrower, or a partnership or limited partnership which is a direct
or indirect owner of an ownership interest in Borrower;

 

(v)                                 If there shall be any change in Control (by
way of transfers of stock, partnership or member interests or otherwise) in any
partner, member, manager or shareholder, as applicable, which directly or
indirectly Controls the day to day operations and management of Borrower or any
Guarantor that is not a natural person and/or owns a Controlling interest in
Borrower or any such Guarantor; provided, however, that this subparagraph shall
not apply to AdCare; or

 

(vi)                              If any Guarantor who is a natural person shall
die or be declared a legal incompetent;

 

in each case whether any such conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest, encumbrance or alienation is effected
directly, indirectly (including the nominee agreement), voluntarily or
involuntarily, by operation of law or otherwise; provided, however, that the
foregoing provisions of this Section shall not apply to (i) liens securing
obligations to Lender, (ii) the lien of current taxes and assessments not in
default, (iii) any transfers of the Project, or part thereof, or interest
therein, or any shares of stock or partnership or limited liability company
interests, as the case may be, by or on behalf of an owner thereof who is
deceased or declared judicially incompetent, to such owner’s heirs, legatees,
devisees, executors, administrators, estate or personal representatives, (iv)
the Lease, or (v) Permitted Exceptions.

 

(b)                                 In determining whether or not to make the
Loan, Lender evaluated the background and experience of Borrower and its members
in owning and operating property such as the Project, found it acceptable and
relied and continues to rely upon same as the means of maintaining the value of
the Project.  Borrower and its members are well experienced in borrowing money
and owning and operating property such as the Project, were ably represented by
a licensed attorney at law in the negotiation and documentation of the Loan and
bargained at arm’s length and without duress of any kind for all of the terms
and conditions of the Loan, including this provision.  Borrower recognizes that
Lender is entitled to keep its loan portfolio at current interest rates by
either making new loans at such rates or collecting assumption fees and/or
increasing the interest rate on a loan, the security for which is purchased by a
party other than the original Borrower.  Borrower further recognizes that any
further junior financing placed upon the Project (a) may divert funds which
would otherwise be used to pay the Note; (b) could result in acceleration and
foreclosure by any such junior encumbrancer which would force Lender to take
measures and incur expenses to protect its security; (c) would detract from the
value of the Project should Lender come into possession thereof with the
intention of selling same; and (d) would impair Lender’s right to accept a deed
in lieu of foreclosure, as a foreclosure by Lender would be necessary to clear
the title to the Project.  In accordance with the foregoing and for the purposes
of (i) protecting Lender’s security, both of repayment and of

 

27

--------------------------------------------------------------------------------


 

value of the Project; (ii) giving Lender the full benefit of its bargain and
contract with Borrower; (iii) allowing Lender to raise the interest rate and
collect assumption fees; and (iv) keeping the Project free of subordinate
financing liens, Borrower agrees that if this Section is deemed a restraint on
alienation, that it is a reasonable one.

 

7.13                           Leasing, Operation and Management of Project.

 

(a)                                  The Project shall at all times be owned by
Borrower and leased to Operator under the Lease (with the result that Borrower
shall not operate the Facility).  Borrower shall not agree or consent to or
suffer or permit any modification, amendment or termination of the Lease, and
shall not suffer or permit any Event of Default on the part of Borrower to exist
at any time under the Lease.

 

(b)                                 It is a condition of this Agreement and the
Loan that the Facility shall at all times be operated as a skilled nursing
facility under the management of Operator.

 

7.14                           Operator Debt Service Coverage Ratio.  It is a
condition of this Agreement and the Loan that for each fiscal quarter commencing
with the fiscal quarter ending September 30, 2012, the ratio of —

 

(i)                                     the amount of EBITDAR for Operator for
such quarter, to

 

(ii)                                  the total amount of Debt Service for
Operator for such quarter,

 

shall be not less than (A) -1.25 (negative) to 1.00 in the case of the quarter
ending September 30, 2012, (B) 1.35 to 1.00 in the case of the quarter ending
December 31, 2012, and (C) 1.50 to 1.00 in the case of the quarter ending March
31, 2013, and each quarter thereafter.  For the avoidance of doubt, the ratio in
clause (A) above is a negative ratio and the ratios in clauses (B) and (C) above
are positive ratios.  Notwithstanding the definition of the term Net Income in
Section 1.1 of this Agreement, the Net Income for Operator used in calculating
EBITDAR of Operator for the purpose of this Section for any period, shall be
computed by taking into account (i) management fees equal to the greater of
Operator’s actual management fees for such period or imputed management fees
equal to 5% of Operator’s gross income for such period as determined in
accordance with GAAP, and (ii) an annual capital expenditures reserve allowance
of $350 per licensed bed in the Facility.

 

7.15                           Borrower Coverage of Debt Service.  It is a
condition of this Agreement and the Loan that for each fiscal year commencing
with the fiscal year ending December 31, 2012, the ratio of —

 

(i)                                     the amount of EBITDA for Borrower for
such year, to

 

(ii)                                  the total amount of Debt Service for
Borrower for such year,

 

shall be not less than 1.10 to 1.00.

 

28

--------------------------------------------------------------------------------


 

7.16                           AdCare Debt Service Coverage Ratio.  It is a
condition of this Agreement and the Loan that for each fiscal year commencing
with the fiscal year ending December 31, 2012, the ratio of —

 

(i)                                     the amount of EBITDAR for AdCare for
such year, to

 

(ii)                                  the sum of the amounts of the following
for AdCare for such year: (A) Debt Service, plus (B) Rental Expense,

 

shall be not less than 1.00 to 1.00.  Notwithstanding the foregoing provisions
of this Section, if such ratio for any fiscal year is less than 1.00 to 1.00,
the condition in this Section shall nevertheless be deemed to be satisfied if
the amount of unencumbered, unrestricted cash shown as an asset in AdCare’s
audited financial statements as at the end of such fiscal year is not less than
an amount equal to the sum of (i) $2,000,000, plus (ii) the total additional
amount of EBITDAR for AdCare that would have been necessary in order for such
ratio to have been not less than 1.00 to 1.00 for such fiscal year and for all
prior fiscal years ending after on and after December 31, 2012 (the “Cumulative
Shortfall”); provided, however, that the foregoing provisions of this sentence
shall not apply if the Cumulative Shortfall is more than $3,000,000.

 

7.17                           AdCare Leverage Ratio.  It is a condition of this
Agreement and the Loan that for each fiscal year commencing with the fiscal year
ending December 31, 2012, the ratio of —

 

(i)                                     the total amount of long term senior
secured indebtedness of AdCare, including the current portion thereof, each as
determined in accordance with GAAP, outstanding on the last day of such year, to

 

(ii)                                  the amount of EBITDA for AdCare for such
year,

 

shall be not more than 11.00 to 1.00.

 

7.18                           Concerning Operator.

 

(a)                                  It is a condition of this Agreement and the
Loan that Operator shall not at any time own any asset or property other than
the assets of the Facility and property related thereto, and shall not at any
time engage in any business other than the operation of the Facility.

 

(b)                                 It is a condition of this Agreement and the
Loan that Operator shall not at any time have outstanding any indebtedness or
obligations, secured or unsecured, direct or indirect, absolute or contingent,
including any guaranty, other than the following: (i) obligations to Lender;
(ii) obligations under interest rate protection agreements to which Lender is a
party; (iii) obligations, other than borrowings, incurred in the ordinary course
of the ownership and operation of the Facility; (iv) obligations under the
Lease; and (v) obligations under the Operations Transfer Agreement.

 

(c)                                  It is a condition of this Agreement and the
Loan that with the exception of security interests granted to secure any future
financing which Lender may provide to Operator, all of Operator’s property and
assets shall at all times be free and clear of all liens, encumbrances and
security interests.

 

29

--------------------------------------------------------------------------------


 

7.19                           Capital Expenditures Reserve Account.   Borrower
shall establish and maintain a capital expenditures reserve account held by
Lender (the “Capital Expenditures Reserve Account”).  The Capital Expenditures
Reserve Account shall be held as additional security for the payment and
performance of all of the obligations of Borrower under this Agreement and the
other Loan Documents, and as security for all of the obligations of Operator
under the Operator Loan Documents, and Borrower hereby pledges and assigns to
Lender, and grants to Lender a first lien on and a first priority security
interest in, the Capital Expenditures Reserve Account, all cash and investments
from time to time on deposit in the Capital Expenditures Reserve Account, and
all proceeds of all of the foregoing.  Commencing on August 1, 2012, Borrower
shall make a deposit in the Capital Expenditures Reserve Account on the first
day of each month in the amount of $4,666.  Lender shall disburse amounts on
deposit in the Capital Expenditures Reserve Account from time to time at the
written request of Borrower for the purpose of paying or reimbursing the cost of
capital expenditures made by Borrower for the Project upon submission of
invoices or receipts for such capital expenditures, provided that in the case of
each disbursement that no Default or Event of Default under this Agreement or
any of the other Loan Documents or under any of the Operator Loan Documents has
occurred and is continuing.  Amounts on deposit in the Capital Expenditures
Reserve Account may be invested at the written request of Borrower in
certificates of deposit issued by Lender.  Provided that no Default or Event of
Default under this Agreement or any of the other Loan Documents or any of the
Operator Loan Documents has occurred and is continuing, interest earned on
amounts on deposit in the Capital Expenditures Reserve Account shall be released
by Lender to Borrower at its written request.  Except as provided above in this
Section, all amounts on deposit in the Capital Expenditures Reserve Account
shall be released by Lender to Borrower at such time, and only at such time, as
all of the principal of and interest on the Loan have been paid in full and all
of the other obligations to Lender under this Agreement, the other Loan
Documents and the Operator Loan Documents have been fully paid and performed..

 

7.20                           Security Interest Matters.  This Agreement is
intended to be a security agreement under the Code for the purpose of creating
the security interests provided for herein.  Borrower shall execute and deliver
such additional security agreements and other documents as Lender shall from
time to time request in order to create and perfect such security interests. 
Borrower shall keep all collateral in which security interests are created under
this Agreement free and clear of all other liens, security interests and
encumbrances.

 

7.21                           Further Assurance.  Borrower, on request of
Lender, from time to time, shall execute and deliver such documents as may be
necessary to perfect and maintain perfected as valid liens upon the Project and
the personal property owned by Borrower located thereon the liens granted to
Lender pursuant to this Agreement or any of the other Loan Documents, and to
fully consummate the transactions contemplated by this Agreement.

 

ARTICLE 8

 

CASUALTIES AND CONDEMNATION

 

8.1                                 Application of Insurance Proceeds and
Condemnation Awards.  The proceeds of any insurance policies collected or claims
as a result of any loss or damage to any portion of

 

30

--------------------------------------------------------------------------------


 

the Project resulting from fire, vandalism, malicious mischief or any other
casualty or physical harm and any awards, judgments or claims resulting from the
exercise of the power of condemnation or eminent domain shall be applied to
reduce the outstanding balance of the Loan or to rebuild and restore the
Project, as provided in the Deed to Secure Debt.  Borrower shall not settle and
adjust any claims under policies of insurance except as provided in the Deed to
Secure Debt.

 

ARTICLE 9

 

ASSIGNMENTS, SALE AND ENCUMBRANCES

 

9.1                                 Lender’s Right to Assign.  Lender may
assign, negotiate, pledge or otherwise hypothecate this Agreement or any of its
rights and security hereunder, including the Note, the Deed to Secure Debt and
the other Loan Documents, to any bank, participant, financial institution or
other person or entity, and in case of such assignment, negotiation, pledge or
other hypothecation, Borrower shall accord full recognition thereto and agrees
that all rights and remedies of Lender in connection with the interest so
assigned, negotiated, pledged or otherwise hypothecated shall be enforceable
against Borrower by such bank, financial institution or other person or entity,
with the same force and effect and to the same extent as the same would have
been enforceable by Lender but for such assignment, negotiation, pledge or other
hypothecation.

 

9.2                                 Prohibition of Assignments and Encumbrances
by Borrower.  Except as expressly permitted by this Agreement, Borrower shall
not create, effect, consent to, attempt, contract for, agree to make, suffer or
permit any Prohibited Transfer.

 

ARTICLE 10

 

EVENTS OF DEFAULT BY BORROWER

 

10.1                           Event of Default Defined.  The occurrence of any
one or more of the following shall constitute an Event of Default under this
Agreement, and any Event of Default which may occur hereunder shall constitute
an Event of Default under each of the other Loan Documents:

 

(a)                                  Borrower fails to pay (i) any installment
of principal or interest payable pursuant to the Note on the date when due, or
(ii) any other amount payable to Lender under the Note, this Agreement or any of
the other Loan Documents when any such payment is due in accordance with the
terms hereof or thereof;

 

(b)                                 If there is any failure to perform, observe
or satisfy any obligation, covenant, agreement, term, condition or provision
contained in any of the following provisions of this Agreement: Section 7.9(a),
7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.16, 7.17, 7.18, 7.19 or 7.20;

 

31

--------------------------------------------------------------------------------


 

(c)                                  If there is any failure to perform, observe
or satisfy any obligation, covenant, agreement, term, condition or provision
contained in this Agreement and not otherwise described in this Section;
provided, however, that —

 

(i)                                     If such failure can be cured solely by
the payment of money, such failure shall not constitute an Event of Default
unless it shall continue for a period of five days after written notice to
Borrower;

 

(ii)                                  If such failure cannot be cured solely by
the payment of money and does not pose an emergency or dangerous condition or a
material threat to the security for the Loan, such failure shall not constitute
an Event of Default unless it shall continue for a period of 30 days after
written notice to Borrower; and

 

(iii)                               If a failure described in (ii) above is of
such a nature that it cannot reasonably be cured within such 30-day period, and
if such failure is susceptible of cure, it shall not constitute an Event of
Default if corrective action is instituted by Borrower within such 30-day period
and is diligently pursued and such failure is cured within 90 days after the
occurrence of such failure;;

 

(d)                                 The existence of any inaccuracy or untruth
in any material respect in any representation or warranty contained in this
Agreement or any of the other Loan Documents or of any statement or
certification as to facts delivered to Lender by Borrower or Guarantors;
provided, however, that —

 

(i)                                     If such inaccuracy or untruth can be
cured solely by the payment of money, such failure shall not constitute an Event
of Default unless it shall continue for a period of 10 days after Borrower
becomes aware of inaccuracy or untruth, whether by notice from Lender or
otherwise;

 

(ii)                                  If such inaccuracy or untruth cannot be
cured solely by the payment of money and does not pose an emergency or dangerous
condition or a material threat to the security for the Loan, such failure shall
not constitute an Event of Default unless it shall continue for a period of 30
days after Borrower becomes aware of inaccuracy or untruth, whether by notice
from Lender or otherwise; and

 

(iii)                               If a failure described in (ii) above is of
such a nature that it cannot reasonably be cured within such 30-day period, and
if such failure is susceptible of cure, it shall not constitute an Event of
Default if corrective action is instituted by Borrower within such 30-day period
and is diligently pursued and such failure is cured within 120 days after
Borrower becomes aware of such inaccuracy or untruth, whether by notice from
Lender or otherwise;;

 

(e)                                  The occurrence of a Prohibited Transfer;

 

(f)                                    The existence of any collusion, fraud,
dishonesty or bad faith by or with the acquiescence of Borrower or any Guarantor
which in any way relates to or affects the Loan, the Project or the Facility;

 

32

--------------------------------------------------------------------------------


 

(g)                                 The occurrence of a material adverse change
in the financial condition of Borrower, Operator or any Guarantor;

 

(h)                                 Borrower or any Guarantor (i) files a
voluntary petition in bankruptcy or is adjudicated a bankrupt or insolvent or
files any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
present or any future federal, state, or other statute or law, or (ii) seeks or
consents to or acquiesces in the appointment of any trustee, receiver or similar
officer of Borrower or any Guarantor or of all or any substantial part of the
property of Borrower or any Guarantor or any portion of the Project or the
Facility; or all or a substantial part of the assets of Borrower or any
Guarantor are attached, seized, subjected to a writ or distress warrant or are
levied upon unless the same is released or vacated within 30 days;

 

(i)                                     The commencement of any involuntary
petition in bankruptcy against Borrower or any Guarantor or the institution
against Borrower or any Guarantor of any reorganization, arrangement,
composition, readjustment, dissolution, liquidation or similar proceedings under
any present or future federal, state or other statute or law, or the appointment
of a receiver, trustee or similar officer for all or any substantial part of the
property of Borrower or any Guarantor, which shall remain undismissed or
undischarged for a period of 30 days;

 

(j)                                     The entry against Borrower or any
Guarantor of any final judgment for the payment of money in an amount in excess
of $100,000 and such judgment shall not have been, within 30 days from the entry
thereof, vacated, satisfied or appealed from and stayed pending appeal;

 

(k)                                  The dissolution, termination or merger of
Borrower or any Guarantor which is an entity, or the occurrence of the death or
declaration of legal incompetency of any Guarantor who is a natural person;

 

(l)                                     The validity or enforceability of this
Agreement or any of the other Loan Documents shall be contested by Borrower, any
Guarantor or any other party thereto (other than Lender), or Borrower, any
Guarantor or any other party thereto (other than Lender) shall deny that it has
any or further liability or obligation hereunder or thereunder;

 

(m)                               The occurrence of an Event of Default under
the Note or any of the other Loan Documents, including, without limitation, any
Bank Product Agreement to which Lender or any of its Affiliates is a party,
including, without limitation, any Hedging Agreement to which Lender is a party,
or any Event of Default or other similar condition or event (however described)
shall occur and be continuing with respect to any Bank Product Obligation,
including, without limitation, any Hedging Transaction, to which Lender or any
of its Affiliates is a party;

 

(n)                                 The occurrence of an Event of Default on the
part of Operator under the Operations Transfer Agreement;

 

33

--------------------------------------------------------------------------------


 

(o)                                 The occurrence of an Event of Default under
any document or agreement evidencing or securing the Operator Loan, or any
modification, amendment, restatement, increase, renewal, extension or
refinancing of the Operator Loan; or

 

(p)                                 The occurrence of any Event of Default under
any document or agreement evidencing or securing any other obligation or
indebtedness of Borrower or any Guarantor to Lender.

 

ARTICLE 11

 

LENDER’S REMEDIES UPON EVENT OF DEFAULT

 

11.1                           Remedies Conferred upon Lender.  During the
continuance of any Event of Default under this Agreement, Lender, in addition to
all remedies conferred upon Lender by law and by the terms of the Note, the Deed
to Secure Debt and the other Loan Documents, may pursue any one or more of the
following remedies concurrently or successively, it being the intent hereof that
none of such remedies shall be to the exclusion of any others:

 

(a)                                  Take possession of the Project and do
anything required, necessary or advisable in Lender’s sole judgment to fulfill
the obligations of Borrower hereunder, including the rights to employ watchmen
to protect the Project from injury.  Without restricting the generality of the
foregoing and for the purposes aforesaid, Borrower hereby appoints and
constitutes Lender as Borrower’s lawful attorney-in-fact with full power of
substitution in the premises to perform the following actions:

 

(i)                                     without inquiring into and without
respect to the validity thereof, to pay, settle or compromise all existing bills
and claims which may be liens, or to avoid such bills and claims becoming liens,
against the Project or any portion of the Project or as may be necessary or
desirable for the completion of the construction and equipping of the Project or
for the clearance of title to the Project;

 

(ii)                                  to prosecute and defend actions or
proceedings in connection with the Project; and

 

(iii)                               to do any and every act which Borrower might
do in its own behalf with respect to the Project, it being understood and agreed
that this power of attorney shall be a power coupled with an interest and cannot
be revoked;

 

(b)                                 Withhold further disbursement of Loan
Proceeds and terminate any of its obligations to Borrower;

 

(c)                                  Declare the Note to be due and payable
forthwith, without presentment, demand, protest or other notice of any kind, all
of which Borrower hereby expressly waives;

 

34

--------------------------------------------------------------------------------


 

(d)                                 In addition to any rights of setoff that
Lender may have under applicable law, without notice of any kind to Borrower,
appropriate and apply to the payment of the Note or of any sums due under this
Agreement any and all balances, deposits, credits, accounts, certificates of
deposit, instruments or money of Borrower then or thereafter in the possession
of Lender; and

 

(e)                                  Exercise or pursue any other remedy or
cause of action permitted at law or in equity or under this Agreement or any
other Loan Document, including, but not limited to, foreclosure of the Deed to
Secure Debt and enforcement of all Loan Documents.

 

11.2                           Right of Lender to Make Advances to Cure Event of
Defaults; Obligatory Advances.  If Borrower shall fail to perform any of its
covenants or agreements herein or in any of the other Loan Documents contained,
Lender may (but shall not be required to) perform any of such covenants and
agreements, and any amounts expended by Lender in so doing, and any amounts
expended by Lender pursuant to Section 11.1 hereof and any amounts advanced by
Lender pursuant to this Agreement shall be deemed advanced by Lender under an
obligation to do so regardless of the identity of the person or persons to whom
said funds are disbursed.  Loan Proceeds advanced by Lender to complete any work
at the Project or to protect its security for the Loan are obligatory advances
hereunder and shall constitute additional indebtedness payable on demand and
evidenced and secured by the Loan Documents.

 

11.3                           Attorneys’ Fees.  Borrower shall pay Lender’s
reasonable attorneys’ fees and costs in connection with the negotiation,
preparation and administration of this Agreement and shall pay Lender’s
reasonable attorneys’ fees and costs in connection with the administration and
enforcement of this Agreement and the other Loan Documents.  Without limiting
the generality of the foregoing, if at any time or times hereafter Lender
employs counsel for advice or other representation with respect to any matter
concerning Borrower, this Agreement, the Project or the Loan Documents or if
Lender employs one or more counsel to protect, collect, lease, sell, take
possession of, or liquidate any portion of the Project, or to attempt to enforce
or protect any security interest or lien or other right in any portion of the
Project or under any of the Loan Documents, or to enforce any rights of Lender
or obligations of Borrower or any other person, firm or corporation which may be
obligated to Lender by virtue of this Agreement or under any of the Loan
Documents or any other agreement, instrument or document, heretofore or
hereafter delivered to Lender in furtherance hereof, then in any such event, all
of the attorneys’ fees arising from such services and actually incurred, and any
expenses, costs and charges relating thereto and actually incurred, shall
constitute an additional indebtedness owing by Borrower to Lender payable on
demand and evidenced and secured by the Loan Documents.

 

11.4                           No Waiver.  No failure by Lender to exercise, or
delay by Lender in exercising, any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof, or the exercise of any other right, power or privilege.  The rights and
remedies provided in this Agreement and in the Loan Documents are cumulative and
not exclusive of each other or of any right or remedy provided at law or in
equity.  No notice to or demand on Borrower in any case, in itself, shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Lender to any other or
further action in any circumstances without notice or demand.

 

35

--------------------------------------------------------------------------------


 

11.5                           Default Rate.  During the continuance of any
Event of Default under this Agreement or any of the other Loan Documents,
interest on funds outstanding hereunder shall accrue at the Default Rate and be
payable on demand.  The failure of Lender to charge interest at the Default Rate
shall not be evidence of the absence of an Event of Default or waiver of an
Event of Default by Lender.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1                           Time is of the Essence.  Borrower agrees that
time is of the essence in all of its covenants under this Agreement.

 

12.2                           Concerning the Operator Loan Documents.

 

(a)                                  This Agreement, the Deed to Secure Debt and
the other Loan Documents and the undertakings of Borrower hereunder and
thereunder and the security interests, mortgage, assignments and other liens
created hereby and thereby as security for the Operator Loan and the Operator
Loan Documents shall be continuing and shall be binding upon Borrower, the
Project and the other collateral described herein and therein, and shall remain
in full force and effect, and shall not be discharged, impaired or affected by
(i) the power or authority of Operator to issue or to execute, acknowledge or
deliver the Operator Loan Documents; (ii) the existence or continuance of any
obligation on the part of Operator on or with respect to the obligations under
the Operator Loan Documents; (iii) the validity or invalidity of the obligations
under the Operator Loan Documents; (iv) any defense, set-off or counterclaim
whatsoever that Operator may or might have to the performance or observance of
the obligations under the Operator Loan Documents or to the performance or
observance of any of the terms, provisions, covenants and agreements contained
in any of the Operator Loan Documents, including, without limitation, any
defense based on any alleged failure of Lender to comply with the implied
covenant of good faith and fair dealing, or any limitation or exculpation of
liability on the part of Operator; (v) the existence or continuance of any
Operator as a legal entity; (vi) the transfer by any Operator of all or any part
of any property encumbered by the Operator Loan Documents; (vii) any sale,
pledge, assignment, surrender, indulgence, alteration, substitution, exchange,
extension, renewal, release, compromise, change in, modification or other
disposition of any of the obligations under the Operator Loan Documents or of
any of the Operator Loan Documents, all of which Lender is hereby expressly
authorized to make from time to time without notice to Borrowers, or to anyone;
(viii) the acceptance by Lender of the primary or secondary obligation of any
party with respect to, or any security for, or any guarantors upon, all or any
part of the obligations under the Operator Loan Documents; or (ix) any failure,
neglect or omission on the part of Lender to realize or protect any of the
obligations under the Operator Loan Documents or any collateral or appropriation
of any moneys, credits or property of Operator toward the liquidation of the
obligations under the Operator Loan Documents or by any application of any
moneys received by Lender under the Operator Loan Documents.  The obligations of
Borrowers under this Agreement, the Deed to Secure Debt and the other Loan
Documents and the and the undertakings of Borrowers hereunder and thereunder and
the security interests, mortgage, assignments and other liens on the Projects
and other collateral created hereby and thereby as

 

36

--------------------------------------------------------------------------------


 

security for the Operator Loan and the Operator Loan Documents shall not be
affected, discharged, impaired or varied by any act, omission or circumstance
whatsoever, whether or not specifically enumerated above, except the due and
punctual payment and performance of all of the obligations hereby and thereby
secured and then, in each case, only to the extent thereof.

 

(b)                                 Lender shall have the right to enforce this
Agreement, the Deed to Secure Debt and the other Loan Documents for and to the
full extent of the amounts hereby and thereby secured for the Operator Loan and
the Operator Loan Documents, whether or not other proceedings or steps are
pending or have been taken or have been concluded to enforce or otherwise
realize upon the obligations of Operator under the Operator Loan Documents.  The
enforcement of this Agreement, the Deed to Secure Debt and the other Loan
Documents against the Projects or other collateral for the collection of the
obligations of Operator under the Operator Loan Documents hereby and thereby
secured shall not in any way entitle Borrowers, either at law, or in equity or
otherwise, to any right, title or interest in and to the Operator Loan Documents
or any of the other obligations hereby or thereby secured, or in and to any
security therefor, or to any right of recovery against Operator, in each case
whether by way of indemnity, reimbursement, contribution, subrogation or
otherwise.

 

(c)                                  Without limitation on the foregoing
provisions of this Section, if and to the extent that Borrower is deemed to be a
surety by reason of providing collateral for the Operator Loan as provided in
this Agreement, Borrower waives any and all rights under the Illinois Sureties
Act.  Also without limitation on the foregoing provisions of this Section, if
and to the extent that Borrower is deemed to be a guarantor of the Operator Loan
by reason of providing collateral for the Operator Loan as provided in this
Agreement, Borrower also waives any and all rights under O.C.G.A. Section
10-7-24 et seq. (if such Sections were to be held by a court to be applicable to
this Agreement or any of the other Loan Documents despite the choice of Illinois
law in Section 12.13 of this Agreement and in other Loan Documents).

 

12.3                           Lender’s Determination of Facts; Lender Approvals
and Consents.

 

(a)                                  Lender at all times shall be free to
establish independently to its satisfaction and in its sole and absolute
discretion the existence or nonexistence of any fact or facts, the existence or
nonexistence of which is a condition of this Agreement.

 

(b)                                 Wherever in this Agreement or any of the
other Loan Documents provision is made for the approval or consent of Lender or
counsel to Lender, or that any matter is to be to the satisfaction of or as
required by Lender or counsel to Lender, or that any matter is to be as
estimated or determined by Lender, or the like, unless specifically stated to
the contrary, such approval, consent, satisfaction, requirement, estimate or
determination or the like shall be in the sole and absolute discretion of Lender
or counsel to Lender, as the case may be.

 

(c)                                  Notwithstanding any other provision of this
Agreement or the other Loan Documents, wherever in this Agreement or any of the
other Loan Documents provision is made for the approval or consent of Lender
with respect to a matter, if Lender elects to grant such approval or consent, it
shall not be unreasonable for Lender to make such approval or consent subject to
the condition that such matter must also be approved or consented to in writing
by any

 

37

--------------------------------------------------------------------------------


 

one of more of Guarantors, any other guarantors of the Loan, and any parties
other than Borrower that have provided collateral for the Loan.

 

12.4                           Prior Agreements; No Reliance; Modifications. 
This Agreement and the other Loan Documents, and any other documents or
instruments executed pursuant thereto or contemplated thereby, shall represent
the entire, integrated agreement between the parties hereto with respect to the
subject matter of this Agreement, and shall supersede all prior negotiations,
representations or agreements pertaining thereto, either oral or written. 
Borrower acknowledges that it is executing this Agreement without relying on any
statements, representations or warranties, either oral or written, that are not
expressly set forth herein.  This Agreement and any provision hereof shall not
be modified, amended, waived or discharged in any manner other than by a written
amendment executed by all parties to this Agreement.

 

12.5                           Disclaimer by Lender.  Borrower is not or shall
not be an agent of Lender for any purposes, and Lender is not a venture partner
with Borrower in any manner whatsoever.  Approvals granted by Lender for any
matters covered under this Agreement shall be narrowly construed to cover only
the parties and facts identified in any written approval or, if not in writing,
such approvals shall be solely for the benefit of Borrower.

 

12.6                           Loan Expenses; Indemnification.  Borrower shall
pay all Loan Expenses promptly upon demand therefor by Lender.  To the fullest
extent permitted by law, Borrower hereby agrees to protect, indemnify, defend
and save harmless, Lender and its directors, officers, agents and employees from
and against any and all liability, expense or damage of any kind or nature and
from any suits, claims or demands, including legal fees and expenses on account
of any matter or thing or action or failure to act by Lender, whether or not
arising from a claim by a third party, and whether or not in litigation, arising
out of this Agreement or in connection herewith, unless such suit, claim or
damage is caused solely by any act, omission or willful malfeasance of Lender,
its directors, officers, agents and authorized employees.  This indemnity is not
intended to excuse Lender from performing hereunder.  This obligation on the
part of Borrower shall survive the closing of the Loan, the repayment thereof
and any cancellation of this Agreement.  Borrower shall pay, and hold Lender
harmless from, any and all claims of any brokers, finders or agents claiming a
right to any fees in connection with arranging the financing contemplated
hereby.  Lender hereby represents and warrants that it has not employed a broker
or other finder in connection with the Loan.  Borrower hereby represents and
warrants that no brokerage commissions or finder’s fees are to be paid in
connection with the Loan.

 

12.7                           Captions.  The captions and headings of various
Articles and Sections of this Agreement and exhibits pertaining hereto are for
convenience only and are not to be considered as defining or limiting in any way
the scope or intent of the provisions hereof.

 

12.8                           Inconsistent Terms and Partial Invalidity.  In
the event of any inconsistency among the terms hereof (including incorporated
terms), or between such terms and the terms of any other Loan Document, Lender
may elect which terms shall govern and prevail.  If any provision of this
Agreement, or any section, paragraph, sentence, clause, phrase or word, or the
application thereof, in any circumstances, is adjudicated by a court of
competent jurisdiction to be invalid, the validity of the remainder of this
Agreement shall be construed as if such invalid part were never included herein.

 

38

--------------------------------------------------------------------------------


 

12.9                           Gender and Number.  Any word herein which is
expressed in the masculine or neuter gender shall be deemed to include the
masculine, feminine and neuter genders.  Any word herein which is expressed in
the singular or plural number shall be deemed, whenever appropriate in the
context, to include the singular and the plural.

 

12.10                     Notices.  All notices and other communications
provided for in this Agreement (“Notices”) shall be in writing.  The “Notice
Addresses” of the parties for purposes of this Agreement are as follows:

 

Borrower:

 

Glenvue H&R Property Holdings, LLC

 

 

Two Buckhead Plaza

 

 

3050 Peachtree Road NW

 

 

Suite 355

 

 

Atlanta, Georgia 30305

 

 

Attention: Boyd P. Gentry

 

 

 

With a copy to:

 

Holt Ney Zatcoff & Wasserman, LLP

 

 

100 Galleria Parkway, Suite 1800

 

 

Atlanta, Georgia 30339

 

 

Attention: Gregory P. Youra

 

 

 

Lender:

 

The PrivateBank and Trust Company

 

 

120 South LaSalle Street

 

 

Chicago, Illinois 60603

 

 

Attention: Amy K. Hallberg

 

 

 

With a copy to:

 

Seyfarth Shaw LLP

 

 

131 South Dearborn Street

 

 

Suite 2400

 

 

Chicago, Illinois 60603

 

 

Attention: Alvin L. Kruse

 

or such other address as a party may designate by notice duly given in
accordance with this Section to the other parties.  A Notice to a party shall be
effective when delivered to such party’s Notice Address by any means, including,
without limitation, personal delivery by the party giving the Notice, delivery
by United States regular, certified or registered mail, or delivery by a
commercial courier or delivery service.  If the Notice Address of a party
includes a facsimile number or electronic mail address, Notice given by
facsimile or electronic mail shall be effective when delivered at such facsimile
number or email address.  If delivery of a Notice is refused, it shall be deemed
to have been delivered at the time of such refusal of delivery.  The party
giving a Notice shall have the burden of establishing the fact and date of
delivery or refusal of delivery of a Notice.

 

12.11                     Effect of Agreement.  The submission of this Agreement
and the Loan Documents to Borrower for examination does not constitute a
commitment or an offer by Lender to make a commitment to lend money to Borrower;
this Agreement shall become effective only upon execution and delivery hereof by
Lender to Borrower.

 

39

--------------------------------------------------------------------------------


 

12.12                     Construction.  Each party to this Agreement and legal
counsel to each party have participated in the drafting of this Agreement, and
accordingly the general rule of construction to the effect that any ambiguities
in a contract are to be resolved against the party drafting the contract shall
not be employed in the construction and interpretation of this Agreement.

 

12.13                     Governing Law.  This Agreement has been negotiated,
executed and delivered at Chicago, Illinois, and shall be construed and enforced
in accordance with the laws of the State of Illinois.

 

12.14                     Litigation Provisions.

 

(a)                                  BORROWER CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, AND OF
ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE COUNTY IN WHICH
THE PROJECT IS LOCATED, IN WHICH ANY LEGAL PROCEEDING MAY BE COMMENCED OR
PENDING RELATING IN ANY MANNER TO THIS AGREEMENT, THE LOAN OR ANY OF THE OTHER
LOAN DOCUMENTS.

 

(b)                                  BORROWER AGREES THAT ANY LEGAL PROCEEDING
RELATING TO THIS AGREEMENT, THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT AGAINST BORROWER IN ANY STATE OR FEDERAL COURT LOCATED IN CHICAGO,
ILLINOIS, OR ANY STATE OR FEDERAL COURT LOCATED OR HAVING JURISDICTION IN THE
COUNTY IN WHICH THE PROJECT IS LOCATED.  BORROWER WAIVES ANY OBJECTION TO VENUE
IN ANY SUCH COURT AND WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE
VENUE FROM ANY SUCH COURT.

 

(c)                                  BORROWER AGREES THAT IT WILL NOT COMMENCE
ANY LEGAL PROCEEDING AGAINST LENDER RELATING IN ANY MANNER TO THIS AGREEMENT,
THE LOAN OR ANY OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER THAN A STATE OR
FEDERAL COURT LOCATED IN CHICAGO, ILLINOIS, OR IF A LEGAL PROCEEDING IS
COMMENCED BY LENDER AGAINST BORROWER IN A COURT IN ANOTHER LOCATION, BY WAY OF A
COUNTERCLAIM IN SUCH LEGAL PROCEEDING.

 

(d)                                  BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY
LEGAL PROCEEDING RELATING TO THIS AGREEMENT, THE LOAN OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

12.15                     Counterparts; Electronic Signatures.  This Agreement
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts and each such counterpart shall be deemed to be
an original, but all such counterparts shall together constitute but one and the
same Agreement.  Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  Electronic records of executed Loan Documents maintained by Lender
shall deemed to be originals thereof.

 

12.16                     Customer Identification-USA Patriot Act Notice; OFAC
and Bank Secrecy Act.  Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act

 

40

--------------------------------------------------------------------------------


 

(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
Lender’s policies and practices, Lender is required to obtain, verify and record
certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Lender to identify Borrower in accordance with the Act.  In
addition, Borrower shall (i) ensure that no person who owns a controlling
interest in or otherwise controls Borrower or any subsidiary of Borrower is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury, or included in any Executive Orders, (ii) not
use or permit the use of Loan Proceeds to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (iii) comply, and cause any of its subsidiaries to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended.

 

[SIGNATURE PAGE(S) AND EXHIBIT(S),

IF ANY, FOLLOW THIS PAGE]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed the day and year first above written.

 

 

 

GLENVUE H&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

By

/s/ Christopher F. Brogdon

 

Christopher F. Brogdon, Manager

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By

/s/ Amy K. Hallberg

 

Amy K. Hallberg, Managing Director

 

 

- AdCare Glenvue H&R Property Holdings, LLC Owner Loan Agreement -

- Signature Page -

 

--------------------------------------------------------------------------------